   Case 4:20-cv-00420 Document 29 Filed on 11/05/18 in TXSD Page 1 of 84                     FILED
                                                                                    2018 Nov-05 PM 03:36
                                                                                    U.S. DISTRICT COURT
                                                                                        N.D. OF ALABAMA


                  IN THE UNITED STATES DISTRICT COURT
                     NORTHERN DISTRICT OF ALABAMA
                           SOUTHERN DIVISION


JESSIE BASCOMB, BARRY ASKINS, ROBBIE                                          PLAINTIFFS
ADAMS, HUSSAM ALHOLWANY, ROBERTO
ARNOLD, ANDREW AYERS, LEROY BAINES,
JOE BATIE, SANDRA BEALL, KENNETH BELL,
JEROME BELSER, KIMBERLY BLUE, JONATHAN
BONNER, ANGELA BOYD, SHANICA BRADLEY,
WILLIE BRAY, CHRISTOPHER BROWN,
REGINALD BROWN, SANDRA BROWN, BRAZZIE
BROWN, JR., ALFONZO BRYANT, TASHA
BURRELL, JOHN BUTLER, JERRY BYRD,
GEORGE CAHILL, MICHELLE CASH, WAYNE
COLLINS, SONIA COOK, TERRY COOLEY,
NANCY COSTELLO, DERRICK COVINGTON,
GARY COWLEY, DANIELLE DANIEL, BRIAN
DANNER, LARRY DAVIDSON, EVITA DAVIS,
FREDERICK DAVIS, MARK DAVIS, SHAMENSKI
DAVIS, CLARK DAWSON, LATASHA DAWSON,
DEMETRIUS DERICO, WAYLAND DIXON, JAMIE
DOBBS, JOHN DRIVER, JERMAINE
DUCKWORTH, GAREY EDDINS, RASHODA
EDMONDS, AMBER EDWARDS, SOPHIA ELLIS,
LILLIE EUBANKS, JONNIE FARMER, ROBERT
FELICE, CHARLES FERRIS, EDWARD FITTS,
LOU FORT, RONALD FOWLER, MICKEY
FRAMPTON, MICHAEL FREEMAN, JOHN
FULLER, HUGH GALLAGHER, LESLIE
GARDNER, JERMAINE GARRETT, JANNA
GILLIAM, LECONYEA GLASKER, LONZELL
GOLSON, WILLIE GOODEN, ROBERT
GOODGAME, ROSEMARY GRAVES, JOHN
GRAY, DETRICK GREENE, KALEB GREENLEAF,
TERRENCE GRUBBS, CLARENCE HALL, JOHN
HAMPTON, JR., KIMBERLY HARGROVE,
DONALD HARRIS, TAMARA HATCHER, JOHN
HAY, COLLEEN HILL, THOMAS HILL, JIMMY
HOOKS, CHARLESSA HOSKIN, FRANK
WILLIAMS, MICHAEL JACKSON, RECARRDO
JACKSON, WILLIE JACKSON, HICKS JESSIE,
ANGELA JOHNSON, MONICA JOHNSON, TRACY
JOHNSON, COURTNEY JOINER, JAMES JONES,
MERLAKIA JONES, MICHAEL KIENE, DELILAH
                                      Page 1 of 84
              Jessie Bascomb, et al. v. Express Courier International, Inc.
                       U.S.D.C. (N.D. Ala.) No. 2:18-cv-64-KOB
                     Second Amended and Substituted Complaint
      Case 4:20-cv-00420 Document 29 Filed on 11/05/18 in TXSD Page 2 of 84



KING, LAWANDA LAMELL, SHATAURA LEWIS,
REGINALD MANN, ANQUENETTA McADAMS,
ALFREDA McCLOUD, ASHLEY McCRACKIN,
LISA McCRANEY, ANTHONY McMILLIAN,
BRANDON MITCHELL, MINDY MITCHELL, WILLIE
MITCHELL, SAO MONTGOMERY, RICKY MOODY,
ALESIA MOODY, TERINNA MOON, EDWARD
MOON, JR., CHARLES D. MOORE, CHARLES F.
MOORE, JOY MORA, DUSHAUN MORROW,
GEOFFERY MOSS, JR., CHARLES NESBITT,
WILLIAM NGIGE, BOBBY NORMAN, JACKIE
OGDEN, KEITH PAGE, YEVETTE PARKER,
CHRIS PASCHAL, OMAR PATINO, MARQUEZ
PITTMAN, JESSE POLLARD, MATTHEW POPE,
JAMES POPE, ALAN PRUITT, ANDREW PRUITT,
WILLIAM PUGH, THEODORE QUARRELS,
MARTHA RADER, MISTY REEVES, DANIEL
REEVES, RODNEY REYNOLDS, EDWARD RILEY,
JR., JOSHUA RODRIGUEZ, KATRINA SANDERS,
ROSETTA SANKEY, AARON SAXTON, MARCUS
SHEPHERD, ROBERT SHOLUND, DEBRA
SINGLETON, CHARLES SNEED, JAIME
STEGALL, TIFFANY STURDIVANTS, SANTWAN
SWAIN, EUGENE TAYLOR, JOYCE THACKER,
JOHN THOMAS, BRYAN THOMPSON, BENJAMIN
THORNE, SHIRLEY TINGLE, JACQUELINE
TOLBERT, PATRICIA TOMEI, MARCUS
TREADWELL, TANYA TREADWELL, JAWAUN
TUCKER, CHRIS TURNER, RODNEY VAN
ALSTIN, JARVIS WATKINS, BRIAN WEEKS,
TIFFANY WHITE, THOMAS WHITE, ALONZO
WILLIAMS, FELECIA WILLIAMS, MELVIN
WILLIAMS, SHARLENE WILLIAMS, CHARLES
WRIGHT, KIMBERLY YARBROUGH TORREY
YOUNG, VERONICA CAMPBELL, JAMIL PRIDE,
TONY SMITH, JERRYL TODD, JOSEPH WALKER
and SHAUN YOUNGER


vs.                                  2:18-cv-00064-KOB


EXPRESS COURIER INTERNATIONAL, INC.                                              DEFENDANTS



                                         Page 2 of 84
                 Jessie Bascomb, et al. v. Express Courier International, Inc.
                          U.S.D.C. (N.D. Ala.) No. 2:18-cv-64-KOB
                        Second Amended and Substituted Complaint
    Case 4:20-cv-00420 Document 29 Filed on 11/05/18 in TXSD Page 3 of 84



              SECOND AMENDED AND SUBSTITUTED COMPLAINT


      COME NOW Plaintiffs Jessie Bascomb, Barry Askins, Robbie Adams, Hussam

Alholwany, Roberto Arnold, Andrew Ayers, Leroy Baines, Joe Batie, Sandra Beall,

Kenneth Bell, Jerome Belser, Kimberly Blue, Jonathan Bonner, Angela Boyd, Shanica

Bradley, Willie Bray, Christopher Brown, Reginald Brown, Sandra Brown, Brazzie

Brown, Jr., Alfonzo Bryant, Tasha Burrell, John Butler, Jerry Byrd, George Cahill,

Michelle Cash, Wayne Collins, Sonia Cook, Terry Cooley, Nancy Costello, Derrick

Covington, Gary Cowley, Danielle Daniel, Brian Danner, Larry Davidson, Evita Davis,

Frederick Davis, Mark Davis, Shamenski Davis, Clark Dawson, Latasha Dawson,

Demetrius Derico, Wayland Dixon, Jamie Dobbs, John Driver, Jermaine Duckworth,

Garey Eddins, Rashoda Edmonds, Amber Edwards, Sophia Ellis, Lillie Eubanks, Jonnie

Farmer, Robert Felice, Charles Ferris, Edward Fitts, Lou Fort, Ronald Fowler, Mickey

Frampton, Michael Freeman, John Fuller, Hugh Gallagher, Leslie Gardner, Jermaine

Garrett, Janna Gilliam, Leconyea Glasker, Lonzell Golson, Willie Gooden, Robert

Goodgame, Rosemary Graves, John Gray, Detrick Greene, Kaleb Greenleaf, Terrence

Grubbs, Clarence Hall, John Hampton, Jr., Kimberly Hargrove, Donald Harris, Tamara

Hatcher, John Hay, Colleen Hill, Thomas Hill, Jimmy Hooks, Charlessa Hoskin, Frank

Williams, Michael Jackson, Recarrdo Jackson, Willie Jackson, Hicks Jessie, Angela

Johnson, Monica Johnson, Tracy Johnson, Courtney Joiner, James Jones, Merlakia

Jones, Michael Kiene, Delilah King, Lawanda Lamell, Shataura Lewis, Reginald Mann,

Anquenetta McAdams, Alfreda McCloud, Ashley McCrackin, Lisa McCraney, Anthony

McMillian, Brandon Mitchell, Mindy Mitchell, Willie Mitchell, Sao Montgomery, Ricky

Moody, Alesia Moody, Terinna Moon, Edward Moon, Jr., Charles D. Moore, Charles F.
                                        Page 3 of 84
                Jessie Bascomb, et al. v. Express Courier International, Inc.
                         U.S.D.C. (N.D. Ala.) No. 2:18-cv-64-KOB
                       Second Amended and Substituted Complaint
    Case 4:20-cv-00420 Document 29 Filed on 11/05/18 in TXSD Page 4 of 84



Moore, Joy Mora, Dushaun Morrow, Geoffery Moss, Jr., Charles Nesbitt, William Ngige,

Bobby Norman, Jackie Ogden, Keith Page, Yevette Parker, Chris Paschal, Omar

Patino, Marquez Pittman, Jesse Pollard, Matthew Pope, James Pope, Alan Pruitt,

Andrew Pruitt, William Pugh, Theodore Quarrels, Martha Rader, Misty Reeves, Daniel

Reeves, Rodney Reynolds, Edward Riley, Jr., Joshua Rodriguez, Katrina Sanders,

Rosetta Sankey, Aaron Saxton, Marcus Shepherd, Robert Sholund, Debra Singleton,

Charles Sneed, Jaime Stegall, Tiffany Sturdivants, Santwan Swain, Eugene Taylor,

Joyce Thacker, John Thomas, Bryan Thompson, Benjamin Thorne, Shirley Tingle,

Jacqueline Tolbert, Patricia Tomei, Marcus Treadwell, Tanya Treadwell, Jawaun

Tucker, Chris Turner, Rodney Van Alstin, Jarvis Watkins, Brian Weeks, Tiffany White,

Thomas White, Alonzo Williams, Felecia Williams, Melvin Williams, Sharlene Williams,

Charles Wright, Kimberly Yarbrough, Torrey Young, Veronica Campbell, Jamil Pride,

Tony Smith, Jerryl Todd, Joseph Walker and Shaun Younger (“Plaintiffs”), by and

through their attorneys D. Patrick Evans of The Evans Law Firm, P.C., and Joshua

West of the Sanford Law Firm, PLLC, and for their Second Amended and Substituted

Complaint (“Complaint”) against Defendant Express Courier International, Inc.

(hereinafter referred to as “Defendant”), and in support thereof do hereby state and

allege as follows:

                             I.      PRELIMINARY STATEMENTS

       1.     Plaintiffs bring this action under the Fair Labor Standards Act, 29 U.S.C. §

201, et seq. (“FLSA”), for declaratory judgment, monetary damages, liquidated

damages, prejudgment interest, and a reasonable attorney’s fee and costs, as a result

of Defendant’s failure to pay Plaintiffs minimum and overtime wages as required by law.

                                             Page 4 of 84
                     Jessie Bascomb, et al. v. Express Courier International, Inc.
                              U.S.D.C. (N.D. Ala.) No. 2:18-cv-64-KOB
                            Second Amended and Substituted Complaint
    Case 4:20-cv-00420 Document 29 Filed on 11/05/18 in TXSD Page 5 of 84



                          II.     JURISDICTION AND VENUE

      2.     The United States District Court for the Northern District of Alabama has

subject matter jurisdiction over this suit under the provisions of 28 U.S.C. § 1331

because this suit raises federal questions under the FLSA.

      3.     Defendant conducts business within the State of Alabama, providing

courier/delivery services within the State of Alabama.

      4.     Venue lies properly within this Court under 28 U.S.C. § 1391(b)(1) and

(c)(2), because the State of Alabama has personal jurisdiction over Defendant, and

Defendant therefore “resides” in Alabama.

      5.     A substantial part of the acts complained of herein were committed and

had their principal effect against Plaintiffs within the Southern Division of the Eastern

District of Alabama; venue is proper in this Court pursuant to 28 U.S.C. § 1391.

                                   III.   THE PARTIES

      6.     Plaintiff Jessie Bascomb is an individual and resident of the State of

Alabama.

      7.     Plaintiff Barry Askins is an individual and resident of the State of Alabama.

      8.     Plaintiff Robbie Adams is an individual and resident of the State of

Alabama.

      9.     Plaintiff Hussam Alholwany is an individual and resident of the State of

Alabama.

      10.    Plaintiff Roberto Arnold is an individual and resident of the State of

Alabama.



                                         Page 5 of 84
                 Jessie Bascomb, et al. v. Express Courier International, Inc.
                          U.S.D.C. (N.D. Ala.) No. 2:18-cv-64-KOB
                        Second Amended and Substituted Complaint
   Case 4:20-cv-00420 Document 29 Filed on 11/05/18 in TXSD Page 6 of 84



     11.   Plaintiff Andrew Ayers is an individual and resident of the State of

Alabama.

     12.   Plaintiff Leroy Baines is an individual and resident of the State of Alabama.

     13.   Plaintiff Joe Batie is an individual and resident of the State of Alabama.

     14.   Plaintiff Sandra Beall is an individual and resident of the State of Alabama.

     15.   Plaintiff Kenneth Bell is an individual and resident of the State of Alabama.

     16.   Plaintiff Jerome Belser is an individual and resident of the State of

Alabama.

     17.   Plaintiff Kimberly Blue is an individual and resident of the State of

Alabama.

     18.   Plaintiff Jonathan Bonner is an individual and resident of the State of

Alabama.

     19.   Plaintiff Angela Boyd is an individual and resident of the State of Alabama.

     20.   Plaintiff Shanica Bradley is an individual and resident of the State of

Alabama.

     21.   Plaintiff Willie Bray is an individual and resident of the State of Alabama.

     22.   Plaintiff Christopher Brown is an individual and resident of the State of

Alabama.

     23.   Plaintiff Reginald Brown is an individual and resident of the State of

Alabama.

     24.   Plaintiff Sandra Brown is an individual and resident of the State of

Alabama.



                                       Page 6 of 84
               Jessie Bascomb, et al. v. Express Courier International, Inc.
                        U.S.D.C. (N.D. Ala.) No. 2:18-cv-64-KOB
                      Second Amended and Substituted Complaint
   Case 4:20-cv-00420 Document 29 Filed on 11/05/18 in TXSD Page 7 of 84



     25.   Plaintiff Brazzie Brown, Jr. is an individual and resident of the State of

Alabama.

     26.   Plaintiff Alfonzo Bryant is an individual and resident of the State of

Alabama.

     27.   Plaintiff Tasha Burrell is an individual and resident of the State of Alabama.

     28.   Plaintiff John Butler is an individual and resident of the State of Alabama.

     29.   Plaintiff Jerry Byrd is an individual and resident of the State of Alabama.

     30.   Plaintiff George Cahill is an individual and resident of the State of Alabama.

     31.   Plaintiff Michelle Cash is an individual and resident of the State of Ohio.

     32.   Plaintiff Wayne Collins is an individual and resident of the State of

Alabama.

     33.   Plaintiff Sonia Cook is an individual and resident of the State of Alabama.

     34.   Plaintiff Terry Cooley is an individual and resident of the State of Alabama.

     35.   Plaintiff Nancy Costello is an individual and resident of the State of

Alabama.

     36.   Plaintiff Derrick Covington is an individual and resident of the State of

Alabama.

     37.   Plaintiff Gary Cowley is an individual and resident of the State of Alabama.

     38.   Plaintiff Danielle Daniel is an individual and resident of the State of

Alabama.

     39.   Plaintiff Brian Danner is an individual and resident of the State of Alabama.

     40.   Plaintiff Larry Davidson is an individual and resident of the State of

Alabama.

                                       Page 7 of 84
               Jessie Bascomb, et al. v. Express Courier International, Inc.
                        U.S.D.C. (N.D. Ala.) No. 2:18-cv-64-KOB
                      Second Amended and Substituted Complaint
   Case 4:20-cv-00420 Document 29 Filed on 11/05/18 in TXSD Page 8 of 84



     41.   Plaintiff Evita Davis is an individual and resident of the State of Alabama.

     42.   Plaintiff Frederick Davis is an individual and resident of the State of

Alabama.

     43.   Plaintiff Mark Davis is an individual and resident of the State of Alabama.

     44.   Plaintiff Shamenski Davis is an individual and resident of the State of

Alabama.

     45.   Plaintiff Clark Dawson is an individual and resident of the State of

Alabama.

     46.   Plaintiff Latasha Dawson is an individual and resident of the State of

Alabama.

     47.   Plaintiff Demetrius Derico is an individual and resident of the State of

Alabama.

     48.   Plaintiff Wayland Dixon is an individual and resident of the State of

Alabama.

     49.   Plaintiff Jamie Dobbs is an individual and resident of the State of Alabama.

     50.   Plaintiff John Driver is an individual and resident of the State of Alabama.

     51.   Plaintiff Jermaine Duckworth is an individual and resident of the State of

Alabama.

     52.   Plaintiff Garey Eddins is an individual and resident of the State of Alabama.

     53.   Plaintiff Rashoda Edmonds is an individual and resident of the State of

Alabama.

     54.   Plaintiff Amber Edwards is an individual and resident of the State of

Alabama.

                                      Page 8 of 84
              Jessie Bascomb, et al. v. Express Courier International, Inc.
                       U.S.D.C. (N.D. Ala.) No. 2:18-cv-64-KOB
                     Second Amended and Substituted Complaint
   Case 4:20-cv-00420 Document 29 Filed on 11/05/18 in TXSD Page 9 of 84



     55.   Plaintiff Sophia Ellis is an individual and resident of the State of Alabama.

     56.   Plaintiff Lillie Eubanks is an individual and resident of the State of

Alabama.

     57.   Plaintiff Jonnie Farmer is an individual and resident of the State of

Alabama.

     58.   Plaintiff Robert Felice is an individual and resident of the State of Alabama.

     59.   Plaintiff Charles Ferris is an individual and resident of the State of

Alabama.

     60.   Plaintiff Edward Fitts is an individual and resident of the State of Alabama.

     61.   Plaintiff Lou Fort is an individual and resident of the State of Alabama.

     62.   Plaintiff Ronald Fowler is an individual and resident of the State of

Alabama.

     63.   Plaintiff Mickey Frampton is an individual and resident of the State of

Alabama.

     64.   Plaintiff Michael Freeman is an individual and resident of the State of

Alabama.

     65.   Plaintiff John Fuller is an individual and resident of the State of Alabama.

     66.   Plaintiff Hugh Gallagher is an individual and resident of the State of

Alabama.

     67.   Plaintiff Leslie Gardner is an individual and resident of the State of

Alabama.

     68.   Plaintiff Jermaine Garrett is an individual and resident of the State of

Alabama.

                                       Page 9 of 84
               Jessie Bascomb, et al. v. Express Courier International, Inc.
                        U.S.D.C. (N.D. Ala.) No. 2:18-cv-64-KOB
                      Second Amended and Substituted Complaint
   Case 4:20-cv-00420 Document 29 Filed on 11/05/18 in TXSD Page 10 of 84



     69.   Plaintiff Janna Gilliam is an individual and resident of the State of Alabama.

     70.   Plaintiff Leconyea Glasker is an individual and resident of the State of

Alabama.

     71.   Plaintiff Lonzell Golson is an individual and resident of the State of

Alabama.

     72.   Plaintiff Willie Gooden is an individual and resident of the State of

Alabama.

     73.   Plaintiff Robert Goodgame is an individual and resident of the State of

Alabama.

     74.   Plaintiff Rosemary Graves is an individual and resident of the State of

Alabama.

     75.   Plaintiff John Gray is an individual and resident of the State of Alabama.

     76.   Plaintiff Detrick Greene is an individual and resident of the State of

Alabama.

     77.   Plaintiff Kaleb Greenleaf is an individual and resident of the State of

Alabama.

     78.   Plaintiff Terrence Grubbs is an individual and resident of the State of

Alabama.

     79.   Plaintiff Clarence Hall is an individual and resident of the State of Alabama.

     80.   Plaintiff John Hampton, Jr. is an individual and resident of the State of

Alabama.

     81.   Plaintiff Kimberly Hargrove is an individual and resident of the State of

Alabama.

                                     Page 10 of 84
              Jessie Bascomb, et al. v. Express Courier International, Inc.
                       U.S.D.C. (N.D. Ala.) No. 2:18-cv-64-KOB
                     Second Amended and Substituted Complaint
   Case 4:20-cv-00420 Document 29 Filed on 11/05/18 in TXSD Page 11 of 84



     82.   Plaintiff Donald Harris is an individual and resident of the State of Alabama.

     83.   Plaintiff Tamara Hatcher is an individual and resident of the State of

Alabama.

     84.   Plaintiff John Hay is an individual and resident of the State of Alabama.

     85.   Plaintiff Colleen Hill is an individual and resident of the State of Alabama.

     86.   Plaintiff Thomas Hill is an individual and resident of the State of Alabama.

     87.   Plaintiff Jimmy Hooks is an individual and resident of the State of Alabama.

     88.   Plaintiff Charlessa Hoskin is an individual and resident of the State of

Alabama.

     89.   Plaintiff Frank Williams is an individual and resident of the State of

Alabama.

     90.   Plaintiff Michael Jackson is an individual and resident of the State of

Alabama.

     91.   Plaintiff Recarrdo Jackson is an individual and resident of the State of

Alabama.

     92.   Plaintiff Willie Jackson is an individual and resident of the State of

Alabama.

     93.   Plaintiff Hicks Jessie is an individual and resident of the State of Alabama.

     94.   Plaintiff Angela Johnson is an individual and resident of the State of

Alabama.

     95.   Plaintiff Monica Johnson is an individual and resident of the State of

Alabama.



                                      Page 11 of 84
               Jessie Bascomb, et al. v. Express Courier International, Inc.
                        U.S.D.C. (N.D. Ala.) No. 2:18-cv-64-KOB
                      Second Amended and Substituted Complaint
   Case 4:20-cv-00420 Document 29 Filed on 11/05/18 in TXSD Page 12 of 84



     96.    Plaintiff Tracy Johnson is an individual and resident of the State of

Alabama.

     97.    Plaintiff Courtney Joiner is an individual and resident of the State of

Alabama.

     98.    Plaintiff James Jones is an individual and resident of the State of Alabama.

     99.    Plaintiff Merlakia Jones is an individual and resident of the State of

Alabama.

     100.   Plaintiff Michael Kiene is an individual and resident of the State of

Alabama.

     101.   Plaintiff Delilah King is an individual and resident of the State of Alabama.

     102.   Plaintiff Lawanda Lamell is an individual and resident of the State of

Alabama.

     103.   Plaintiff Shataura Lewis is an individual and resident of the State of

Alabama.

     104.   Plaintiff Reginald Mann is an individual and resident of the State of

Alabama.

     105.   Plaintiff Anquenetta McAdams is an individual and resident of the State of

Alabama.

     106.   Plaintiff Alfreda McCloud is an individual and resident of the State of

Alabama.

     107.   Plaintiff Ashley McCrackin is an individual and resident of the State of

Alabama.



                                       Page 12 of 84
                Jessie Bascomb, et al. v. Express Courier International, Inc.
                         U.S.D.C. (N.D. Ala.) No. 2:18-cv-64-KOB
                       Second Amended and Substituted Complaint
   Case 4:20-cv-00420 Document 29 Filed on 11/05/18 in TXSD Page 13 of 84



     108.   Plaintiff Lisa McCraney is an individual and resident of the State of

Alabama.

     109.   Plaintiff Anthony McMillian is an individual and resident of the State of

Alabama.

     110.   Plaintiff Brandon Mitchell is an individual and resident of the State of

Alabama.

     111.   Plaintiff Mindy Mitchell is an individual and resident of the State of

Alabama.

     112.   Plaintiff Willie Mitchell is an individual and resident of the State of Alabama.

     113.   Plaintiff Sao Montgomery is an individual and resident of the State of

Alabama.

     114.   Plaintiff Ricky Moody is an individual and resident of the State of Alabama.

     115.   Plaintiff Alesia Moody is an individual and resident of the State of Alabama.

     116.   Plaintiff Terinna Moon is an individual and resident of the State of

Alabama.

     117.   Plaintiff Edward Moon, Jr. is an individual and resident of the State of

Alabama.

     118.   Plaintiff Charles D. Moore is an individual and resident of the State of

Alabama.

     119.   Plaintiff Charles F. Moore is an individual and resident of the State of

Alabama.

     120.   Plaintiff Joy Mora is an individual and resident of the State of Alabama.



                                       Page 13 of 84
                Jessie Bascomb, et al. v. Express Courier International, Inc.
                         U.S.D.C. (N.D. Ala.) No. 2:18-cv-64-KOB
                       Second Amended and Substituted Complaint
   Case 4:20-cv-00420 Document 29 Filed on 11/05/18 in TXSD Page 14 of 84



     121.   Plaintiff Dushaun Morrow is an individual and resident of the State of

Alabama.

     122.   Plaintiff Geoffery Moss, Jr. is an individual and resident of the State of

Alabama.

     123.   Plaintiff Charles Nesbitt is an individual and resident of the State of

Alabama.

     124.   Plaintiff William Ngige is an individual and resident of the State of Alabama.

     125.   Plaintiff Bobby Norman is an individual and resident of the State of

Alabama.

     126.   Plaintiff Jackie Ogden is an individual and resident of the State of Alabama.

     127.   Plaintiff Keith Page is an individual and resident of the State of Alabama.

     128.   Plaintiff Yevette Parker is an individual and resident of the State of

Alabama.

     129.   Plaintiff Chris Paschal is an individual and resident of the State of

Alabama.

     130.   Plaintiff Omar Patino is an individual and resident of the State of Alabama.

     131.   Plaintiff Marquez Pittman is an individual and resident of the State of

Alabama.

     132.   Plaintiff Jesse Pollard is an individual and resident of the State of Alabama.

     133.   Plaintiff Matthew Pope is an individual and resident of the State of

Alabama.

     134.   Plaintiff James Pope is an individual and resident of the State of Alabama.

     135.   Plaintiff Alan Pruitt is an individual and resident of the State of Alabama.

                                       Page 14 of 84
                Jessie Bascomb, et al. v. Express Courier International, Inc.
                         U.S.D.C. (N.D. Ala.) No. 2:18-cv-64-KOB
                       Second Amended and Substituted Complaint
   Case 4:20-cv-00420 Document 29 Filed on 11/05/18 in TXSD Page 15 of 84



     136.   Plaintiff Andrew Pruitt is an individual and resident of the State of Alabama.

     137.   Plaintiff William Pugh is an individual and resident of the State of Alabama.

     138.   Plaintiff Theodore Quarrels is an individual and resident of the State of

Alabama.

     139.   Plaintiff Martha Rader is an individual and resident of the State of Alabama.

     140.   Plaintiff Misty Reeves is an individual and resident of the State of Alabama.

     141.   Plaintiff Daniel Reeves is an individual and resident of the State of

Alabama.

     142.   Plaintiff Rodney Reynolds is an individual and resident of the State of

Alabama.

     143.   Plaintiff Edward Riley, Jr. is an individual and resident of the State of

Alabama.

     144.   Plaintiff Joshua Rodriguez is an individual and resident of the State of

Alabama.

     145.   Plaintiff Katrina Sanders is an individual and resident of the State of

Alabama.

     146.   Plaintiff Rosetta Sankey is an individual and resident of the State of

Alabama.

     147.   Plaintiff Aaron Saxton is an individual and resident of the State of Alabama.

     148.   Plaintiff Marcus Shepherd is an individual and resident of the State of

Alabama.

     149.   Plaintiff Robert Sholund is an individual and resident of the State of

Alabama.

                                      Page 15 of 84
               Jessie Bascomb, et al. v. Express Courier International, Inc.
                        U.S.D.C. (N.D. Ala.) No. 2:18-cv-64-KOB
                      Second Amended and Substituted Complaint
   Case 4:20-cv-00420 Document 29 Filed on 11/05/18 in TXSD Page 16 of 84



     150.   Plaintiff Debra Singleton is an individual and resident of the State of

Alabama.

     151.   Plaintiff Charles Sneed is an individual and resident of the State of

Alabama.

     152.   Plaintiff Jaime Stegall is an individual and resident of the State of Alabama.

     153.   Plaintiff Tiffany Sturdivants is an individual and resident of the State of

Alabama.

     154.   Plaintiff Santwan Swain is an individual and resident of the State of

Alabama.

     155.   Plaintiff Eugene Taylor is an individual and resident of the State of

Alabama.

     156.   Plaintiff Joyce Thacker is an individual and resident of the State of

Alabama.

     157.   Plaintiff John Thomas is an individual and resident of the State of Alabama.

     158.   Plaintiff Bryan Thompson is an individual and resident of the State of

Alabama.

     159.   Plaintiff Benjamin Thorne is an individual and resident of the State of

Alabama.

     160.   Plaintiff Shirley Tingle is an individual and resident of the State of Alabama.

     161.   Plaintiff Jacqueline Tolbert is an individual and resident of the State of

Alabama.

     162.   Plaintiff Patricia Tomei is an individual and resident of the State of

Alabama.

                                       Page 16 of 84
                Jessie Bascomb, et al. v. Express Courier International, Inc.
                         U.S.D.C. (N.D. Ala.) No. 2:18-cv-64-KOB
                       Second Amended and Substituted Complaint
   Case 4:20-cv-00420 Document 29 Filed on 11/05/18 in TXSD Page 17 of 84



     163.   Plaintiff Marcus Treadwell is an individual and resident of the State of

Alabama.

     164.   Plaintiff Tanya Treadwell is an individual and resident of the State of

Alabama.

     165.   Plaintiff Jawaun Tucker is an individual and resident of the State of

Alabama.

     166.   Plaintiff Chris Turner is an individual and resident of the State of Alabama.

     167.   Plaintiff Rodney Van Alstin is an individual and resident of the State of

Alabama.

     168.   Plaintiff Jarvis Watkins is an individual and resident of the State of

Alabama.

     169.   Plaintiff Brian Weeks is an individual and resident of the State of Alabama.

     170.   Plaintiff Tiffany White is an individual and resident of the State of Alabama.

     171.   Plaintiff Thomas White is an individual and resident of the State of

Alabama.

     172.   Plaintiff Alonzo Williams is an individual and resident of the State of

Alabama.

     173.   Plaintiff Felecia Williams is an individual and resident of the State of

Alabama.

     174.   Plaintiff Melvin Williams is an individual and resident of the State of

Alabama.

     175.   Plaintiff Sharlene Williams is an individual and resident of the State of

Alabama.

                                      Page 17 of 84
               Jessie Bascomb, et al. v. Express Courier International, Inc.
                        U.S.D.C. (N.D. Ala.) No. 2:18-cv-64-KOB
                      Second Amended and Substituted Complaint
    Case 4:20-cv-00420 Document 29 Filed on 11/05/18 in TXSD Page 18 of 84



      176.   Plaintiff Charles Wright is an individual and resident of the State of

Alabama.

      177.   Plaintiff Kimberly Yarbrough is an individual and resident of the State of

Alabama.

      178.   Plaintiff Torrey Young is an individual and resident of the State of Alabama.

      179.   Plaintiff Veronica Campbell is an individual and resident of the State of

Alabama.

      180.   Plaintiff Jamil Pride is an individual and resident of the State of Alabama.

      181.   Plaintiff Tony Smith is an individual and resident of the State of Alabama.

      182.   Plaintiff Jerryl Todd is an individual and resident of the State of Alabama.

      183.   Plaintiff Joseph Walker is an individual and resident of the State of

Alabama.

      184.   Plaintiff Shaun Younger is an individual and resident of the State of

Alabama.

      185.   At all times relevant to this Complaint, each Plaintiff performed courier

services for Defendant within the State of Alabama.

      186.   Defendant Express Courier International, Inc. (“Express”), is a foreign, for-

profit corporation, registered to conduct business within the State of Alabama.

      187.   Express has designated C T CORPORATION SYSTEM at 2 NORTH

JACKSON STREET, SUITE 605 MONTGOMERY, AL 36104, to accept service on its

behalf.




                                        Page 18 of 84
                 Jessie Bascomb, et al. v. Express Courier International, Inc.
                          U.S.D.C. (N.D. Ala.) No. 2:18-cv-64-KOB
                        Second Amended and Substituted Complaint
    Case 4:20-cv-00420 Document 29 Filed on 11/05/18 in TXSD Page 19 of 84



        188.   Defendant EMP LSO Holding Corporation is a foreign, for-profit

corporation, whose principal place of business is 3060 Peachtree Road NW, Suite 360,

Atlanta, Georgia 30305.

        189.   Defendant provides on-demand and scheduled courier services.

        190.   Defendant’s primary business purpose is to provide courier/delivery

services, and Defendant engages couriers/drivers to accomplish this goal.

        191.   Courier/delivery services are at least one integral part of Defendant’s

business.

        192.   Defendant’s annual gross volume of sales made or business done was not

less than $500,000.00 (exclusive of excise taxes at the retail level that are separately

stated) during each of the three calendar years preceding the filing of this Complaint.

        193.   Defendant has at least two employees that handle, sell, or otherwise work

on goods or materials that have been moved in or produced for interstate commerce,

including, but not limited to, medical supplies and bio-materials, office supplies, auto

parts, manufactured goods, or office equipment for the benefit of Defendant.

                            IV.     FACTUAL ALLEGATIONS

        194.   Plaintiffs repeat and re-allege all previous paragraphs of this Complaint as

though fully incorporated in this section.

        195.   To carry out Defendant’s courier/delivery services, Defendant contracted

with couriers/drivers (referred to herein as “couriers” or “drivers”) during the relevant

time.

        196.   Each Plaintiff performed the basic duties of a courier during the relevant

time.

                                         Page 19 of 84
                  Jessie Bascomb, et al. v. Express Courier International, Inc.
                           U.S.D.C. (N.D. Ala.) No. 2:18-cv-64-KOB
                         Second Amended and Substituted Complaint
    Case 4:20-cv-00420 Document 29 Filed on 11/05/18 in TXSD Page 20 of 84



       197.   The basic duties of a courier include transporting and delivering packages

to Defendant’s customers.

       198.   As workers for Defendant, each Plaintiff was economically dependent on

Defendant’s business and each Plaintiff’s work was an integral part of Defendant’s

courier enterprise.

       199.   At all times relevant herein, Defendant set Plaintiffs’ compensation and it

determined how Plaintiffs’ work was performed by controlling all meaningful aspects of

its working relationship with each Plaintiff.

       200.   To support its delivery business, Defendant maintained a hierarchy of

corporate level employees to oversee numerous field “branches,” which were located

throughout the southeastern United States and were divided into regions.

       201.   At the corporate level, Defendant maintained an operations department, a

compliance department, an accounting department, a marketing department, an

information-technology department, and an insurance department.

       202.   Defendant’s compliance department was responsible for determining what

was required to conduct Defendant’s courier services in compliance with applicable

laws and communicating those requirements to Defendant’s branches.

       203.   The compliance department was in charge of preparation, maintenance

and use of Defendant’s standard Agreement.

       204.   Defendant’s compliance department was also responsible for processing

all applications to become drivers and vetting them for minimum requirements.




                                         Page 20 of 84
                  Jessie Bascomb, et al. v. Express Courier International, Inc.
                           U.S.D.C. (N.D. Ala.) No. 2:18-cv-64-KOB
                         Second Amended and Substituted Complaint
    Case 4:20-cv-00420 Document 29 Filed on 11/05/18 in TXSD Page 21 of 84



       205.   Defendant’s corporate office had a Director of Business Analytics whose

job was to help the branch run more efficiently or perform research to improve business

operations.

       206.   Defendant also employed a Director of Operations to support branches

and sales by mining data and running reports for the company for maximizing profits.

       207.   Defendant also maintained a corporate-level dispatch office, with an

attachment of “Central Ops Specialists,” whose job was to monitor customer

requirements and make sure customer expectations were met.

       208.   Each branch had a senior employee in charge of the branch and drivers.

       209.   Branch Managers were responsible to ensure that Plaintiffs were

operating under applicable company, federal and state rules, regulations and operating

procedures.

       210.   Branch Managers were also responsible to ensure that customers were

receiving quality delivery services and that deliveries were made on time.

       211.   Branch Managers were required to facilitate branch standards reporting to

Defendant’s corporate office regarding how satisfied customers were with drivers’

delivery performance.

       212.   Defendant required Branch Managers to have management skills that

would allow them to ensure that drivers delivered packages on time and that customers

were satisfied and to bring in new customers or sell services.

       213.   Branch Managers or whoever else was in charge of the facility had the

authority to terminate Plaintiffs.



                                          Page 21 of 84
                   Jessie Bascomb, et al. v. Express Courier International, Inc.
                            U.S.D.C. (N.D. Ala.) No. 2:18-cv-64-KOB
                          Second Amended and Substituted Complaint
    Case 4:20-cv-00420 Document 29 Filed on 11/05/18 in TXSD Page 22 of 84



       214.   Branch Managers were also tasked with managing the branch within

budgeted guidelines from Defendant’s corporate office and the parameters set by the

Regional Director.

       215.   Branch Managers were also responsible for maintaining a positive and

safe working environment for individuals working at the branch, which included drivers.

       216.   Branch Managers were in charge of assigning the routes to drivers.

       217.   Branch Managers, not drivers, were responsible for setting long and short-

term business objectives.

       218.   Defendant treated each Plaintiff as an “independent contractor” for

purposes of the FLSA.

       219.   Defendant required each and every potential courier to enter into a

standard agreement, which Defendant called an “independent contractor agreement” or

“owner-operator agreement.”

       220.   No Plaintiffs were involved in drafting the terms of Defendant’s standard

agreement.

       221.   Defendant required each           driver to satisfy whatever needs and

requirements Defendant’s customers had.

       222.   All drivers were hired to work for Defendant for an indefinite period of time.

       223.   Defendant expected each Plaintiff to wear a photo identification badge.

       224.   Plaintiffs were expected to follow Defendant’s dress code and guidelines.

       225.   Defendant leased warehouses in which drivers picked-up parcels for

delivery.

       226.   No drivers shared in Defendant’s profits.

                                         Page 22 of 84
                  Jessie Bascomb, et al. v. Express Courier International, Inc.
                           U.S.D.C. (N.D. Ala.) No. 2:18-cv-64-KOB
                         Second Amended and Substituted Complaint
    Case 4:20-cv-00420 Document 29 Filed on 11/05/18 in TXSD Page 23 of 84



       227.     No drivers shared in Defendant’s losses.

       228.     Defendant paid drivers through a combination of piece rates, route rates

or delivery rates.

       229.     Defendant entered into contracts with their customers, and no drivers

signed contracts with Defendant’s customers.

       230.     Defendant set prices to its customers for certain types of packages or

delivery routes without driver input or negotiation.

       231.     Defendant determined where to locate Defendant’s branches and offices

without driver input.

       232.     Defendant made decisions on advertising Defendant’s business without

driver input.

       233.     Plaintiffs did not advertise themselves as independent businesses.

       234.     Defendant made decisions on what new business to pursue or take

without driver input.

       235.     Drivers did not negotiate contracts or prices with Defendant’s customers.

       236.     Defendant expected drivers to follow Defendant’s policies regarding how

to track deliveries.

       237.     Defendant’s standard agreement required drivers to obtain and maintain

certain types of insurance.

       238.     Defendant’s standard agreement required drivers to use communication

equipment that was compatible with Defendant’s operating system.




                                            Page 23 of 84
                     Jessie Bascomb, et al. v. Express Courier International, Inc.
                              U.S.D.C. (N.D. Ala.) No. 2:18-cv-64-KOB
                            Second Amended and Substituted Complaint
    Case 4:20-cv-00420 Document 29 Filed on 11/05/18 in TXSD Page 24 of 84



       239.   Defendant’s standard agreement gave Defendant the sole discretion to

investigate, adjudicate and charge drivers for delays, shortages, mis-deliveries, and

claims related to lost, damaged or contaminated loads.

       240.   Defendant’s standard agreement required drivers to obtain written consent

from Defendant before operating their vehicles for another motor carrier.

       241.   If a customer had a complaint about any driver, the customer was

supposed to complain to someone at the branch or to corporate headquarters, not to

the driver.

       242.   Defendant generally did not pay any drivers any overtime premium for

hours that they worked over forty hours per week.

       243.   If any driver worked more than forty hours per week, Defendant’s policy

was not to pay that driver an overtime premium of one and one half times the driver’s

regular rate for the hours over forty.

       244.   Defendant had a general practice of keeping no contemporaneous records

of time that drivers performed courier/delivery services on Defendant’s behalf.

       245.   After deducting for expenses related to the operation of at least some

Plaintiffs’ vehicles in the course of performing job duties for Defendant, some Plaintiffs’

pay regularly fell below the minimum wages required by the FLSA.

       246.   Upon information and belief, to be confirmed after a reasonable

opportunity for further investigation and discovery, after deducting the product of the

IRS Mileage Rate and the miles Plaintiff Jessie Bascomb drove from the pay that

Plaintiff received from Defendant, Plaintiff earned less than $7.25 per hour in at least

one workweek within the applicable statute of limitations.

                                         Page 24 of 84
                  Jessie Bascomb, et al. v. Express Courier International, Inc.
                           U.S.D.C. (N.D. Ala.) No. 2:18-cv-64-KOB
                         Second Amended and Substituted Complaint
    Case 4:20-cv-00420 Document 29 Filed on 11/05/18 in TXSD Page 25 of 84



       247.       Upon information and belief, to be confirmed after a reasonable

opportunity for further investigation and discovery, Plaintiff Barry Askins worked more

than forty hours in at least one workweek within the applicable statute of limitations.

Also, upon information and belief, to be confirmed after a reasonable opportunity for

further investigation and discovery, after deducting the product of the IRS Mileage Rate

and the miles Plaintiff drove from the pay that Plaintiff received from Defendant, Plaintiff

earned less than $7.25 per hour in at least one workweek within the applicable statute

of limitations.

       248.       Upon information and belief, to be confirmed after a reasonable

opportunity for further investigation and discovery, after deducting the product of the

IRS Mileage Rate and the miles Plaintiff Robbie Adams drove from the pay that Plaintiff

received from Defendant, Plaintiff earned less than $7.25 per hour in at least one

workweek within the applicable statute of limitations.

       249.       Upon information and belief, to be confirmed after a reasonable

opportunity for further investigation and discovery, Plaintiff Hussam Alholwany worked

more than forty hours in at least one workweek within the applicable statute of

limitations.

       250.       Upon information and belief, to be confirmed after a reasonable

opportunity for further investigation and discovery, Plaintiff Roberto Arnold worked more

than forty hours in at least one workweek within the applicable statute of limitations.

Also, upon information and belief, to be confirmed after a reasonable opportunity for

further investigation and discovery, after deducting the product of the IRS Mileage Rate

and the miles Plaintiff drove from the pay that Plaintiff received from Defendant, Plaintiff

                                            Page 25 of 84
                     Jessie Bascomb, et al. v. Express Courier International, Inc.
                              U.S.D.C. (N.D. Ala.) No. 2:18-cv-64-KOB
                            Second Amended and Substituted Complaint
    Case 4:20-cv-00420 Document 29 Filed on 11/05/18 in TXSD Page 26 of 84



earned less than $7.25 per hour in at least one workweek within the applicable statute

of limitations.

       251.       Upon information and belief, to be confirmed after a reasonable

opportunity for further investigation and discovery, Plaintiff Andrew Ayers worked more

than forty hours in at least one workweek within the applicable statute of limitations.

Also, upon information and belief, to be confirmed after a reasonable opportunity for

further investigation and discovery, after deducting the product of the IRS Mileage Rate

and the miles Plaintiff drove from the pay that Plaintiff received from Defendant, Plaintiff

earned less than $7.25 per hour in at least one workweek within the applicable statute

of limitations.

       252.       Upon information and belief, to be confirmed after a reasonable

opportunity for further investigation and discovery, after deducting the product of the

IRS Mileage Rate and the miles Plaintiff Leroy Baines drove from the pay that Plaintiff

received from Defendant, Plaintiff earned less than $7.25 per hour in at least one

workweek within the applicable statute of limitations.

       253.       Upon information and belief, to be confirmed after a reasonable

opportunity for further investigation and discovery, Plaintiff Joe Batie worked more than

forty hours in at least one workweek within the applicable statute of limitations. Also,

upon information and belief, to be confirmed after a reasonable opportunity for further

investigation and discovery, after deducting the product of the IRS Mileage Rate and the

miles Plaintiff drove from the pay that Plaintiff received from Defendant, Plaintiff earned

less than $7.25 per hour in at least one workweek within the applicable statute of

limitations.

                                            Page 26 of 84
                     Jessie Bascomb, et al. v. Express Courier International, Inc.
                              U.S.D.C. (N.D. Ala.) No. 2:18-cv-64-KOB
                            Second Amended and Substituted Complaint
    Case 4:20-cv-00420 Document 29 Filed on 11/05/18 in TXSD Page 27 of 84



       254.       Upon information and belief, to be confirmed after a reasonable

opportunity for further investigation and discovery, Plaintiff Sandra Beall worked more

than forty hours in at least one workweek within the applicable statute of limitations.

Also, upon information and belief, to be confirmed after a reasonable opportunity for

further investigation and discovery, after deducting the product of the IRS Mileage Rate

and the miles Plaintiff drove from the pay that Plaintiff received from Defendant, Plaintiff

earned less than $7.25 per hour in at least one workweek within the applicable statute

of limitations.

       255.       Upon information and belief, to be confirmed after a reasonable

opportunity for further investigation and discovery, Plaintiff Kenneth Bell worked more

than forty hours in at least one workweek within the applicable statute of limitations.

Also, upon information and belief, to be confirmed after a reasonable opportunity for

further investigation and discovery, after deducting the product of the IRS Mileage Rate

and the miles Plaintiff drove from the pay that Plaintiff received from Defendant, Plaintiff

earned less than $7.25 per hour in at least one workweek within the applicable statute

of limitations.

       256.       Upon information and belief, to be confirmed after a reasonable

opportunity for further investigation and discovery, Plaintiff Jerome Belser worked more

than forty hours in at least one workweek within the applicable statute of limitations.

Also, upon information and belief, to be confirmed after a reasonable opportunity for

further investigation and discovery, after deducting the product of the IRS Mileage Rate

and the miles Plaintiff drove from the pay that Plaintiff received from Defendant, Plaintiff



                                            Page 27 of 84
                     Jessie Bascomb, et al. v. Express Courier International, Inc.
                              U.S.D.C. (N.D. Ala.) No. 2:18-cv-64-KOB
                            Second Amended and Substituted Complaint
    Case 4:20-cv-00420 Document 29 Filed on 11/05/18 in TXSD Page 28 of 84



earned less than $7.25 per hour in at least one workweek within the applicable statute

of limitations.

       257.       Upon information and belief, to be confirmed after a reasonable

opportunity for further investigation and discovery, Plaintiff Kimberly Blue worked more

than forty hours in at least one workweek within the applicable statute of limitations.

Also, upon information and belief, to be confirmed after a reasonable opportunity for

further investigation and discovery, after deducting the product of the IRS Mileage Rate

and the miles Plaintiff drove from the pay that Plaintiff received from Defendant, Plaintiff

earned less than $7.25 per hour in at least one workweek within the applicable statute

of limitations.

       258.       Upon information and belief, to be confirmed after a reasonable

opportunity for further investigation and discovery, Plaintiff Jonathan Bonner worked

more than forty hours in at least one workweek within the applicable statute of

limitations.

       259.       Upon information and belief, to be confirmed after a reasonable

opportunity for further investigation and discovery, after deducting the product of the

IRS Mileage Rate and the miles Plaintiff Angela Boyd drove from the pay that Plaintiff

received from Defendant, Plaintiff earned less than $7.25 per hour in at least one

workweek within the applicable statute of limitations.

       260.       Upon information and belief, to be confirmed after a reasonable

opportunity for further investigation and discovery, Plaintiff Shanica Bradley worked

more than forty hours in at least one workweek within the applicable statute of

limitations.      Also, upon information and belief, to be confirmed after a reasonable

                                            Page 28 of 84
                     Jessie Bascomb, et al. v. Express Courier International, Inc.
                              U.S.D.C. (N.D. Ala.) No. 2:18-cv-64-KOB
                            Second Amended and Substituted Complaint
    Case 4:20-cv-00420 Document 29 Filed on 11/05/18 in TXSD Page 29 of 84



opportunity for further investigation and discovery, after deducting the product of the

IRS Mileage Rate and the miles Plaintiff drove from the pay that Plaintiff received from

Defendant, Plaintiff earned less than $7.25 per hour in at least one workweek within the

applicable statute of limitations.

       261.    Upon information and belief, to be confirmed after a reasonable

opportunity for further investigation and discovery, Plaintiff Willie Bray worked more than

forty hours in at least one workweek within the applicable statute of limitations. Also,

upon information and belief, to be confirmed after a reasonable opportunity for further

investigation and discovery, after deducting the product of the IRS Mileage Rate and the

miles Plaintiff drove from the pay that Plaintiff received from Defendant, Plaintiff earned

less than $7.25 per hour in at least one workweek within the applicable statute of

limitations.

       262.    Upon information and belief, to be confirmed after a reasonable

opportunity for further investigation and discovery, Plaintiff Christopher Brown worked

more than forty hours in at least one workweek within the applicable statute of

limitations.   Also, upon information and belief, to be confirmed after a reasonable

opportunity for further investigation and discovery, after deducting the product of the

IRS Mileage Rate and the miles Plaintiff drove from the pay that Plaintiff received from

Defendant, Plaintiff earned less than $7.25 per hour in at least one workweek within the

applicable statute of limitations.

       263.    Upon information and belief, to be confirmed after a reasonable

opportunity for further investigation and discovery, Plaintiff Reginald Brown worked

more than forty hours in at least one workweek within the applicable statute of

                                         Page 29 of 84
                  Jessie Bascomb, et al. v. Express Courier International, Inc.
                           U.S.D.C. (N.D. Ala.) No. 2:18-cv-64-KOB
                         Second Amended and Substituted Complaint
    Case 4:20-cv-00420 Document 29 Filed on 11/05/18 in TXSD Page 30 of 84



limitations.      Also, upon information and belief, to be confirmed after a reasonable

opportunity for further investigation and discovery, after deducting the product of the

IRS Mileage Rate and the miles Plaintiff drove from the pay that Plaintiff received from

Defendant, Plaintiff earned less than $7.25 per hour in at least one workweek within the

applicable statute of limitations.

       264.       Upon information and belief, to be confirmed after a reasonable

opportunity for further investigation and discovery, Plaintiff Sandra Brown worked more

than forty hours in at least one workweek within the applicable statute of limitations.

Also, upon information and belief, to be confirmed after a reasonable opportunity for

further investigation and discovery, after deducting the product of the IRS Mileage Rate

and the miles Plaintiff drove from the pay that Plaintiff received from Defendant, Plaintiff

earned less than $7.25 per hour in at least one workweek within the applicable statute

of limitations.

       265.       Upon information and belief, to be confirmed after a reasonable

opportunity for further investigation and discovery, Plaintiff Brazzie Brown, Jr. worked

more than forty hours in at least one workweek within the applicable statute of

limitations.      Also, upon information and belief, to be confirmed after a reasonable

opportunity for further investigation and discovery, after deducting the product of the

IRS Mileage Rate and the miles Plaintiff drove from the pay that Plaintiff received from

Defendant, Plaintiff earned less than $7.25 per hour in at least one workweek within the

applicable statute of limitations.

       266.       Upon information and belief, to be confirmed after a reasonable

opportunity for further investigation and discovery, Plaintiff Alfonzo Bryant worked more

                                            Page 30 of 84
                     Jessie Bascomb, et al. v. Express Courier International, Inc.
                              U.S.D.C. (N.D. Ala.) No. 2:18-cv-64-KOB
                            Second Amended and Substituted Complaint
    Case 4:20-cv-00420 Document 29 Filed on 11/05/18 in TXSD Page 31 of 84



than forty hours in at least one workweek within the applicable statute of limitations.

Also, upon information and belief, to be confirmed after a reasonable opportunity for

further investigation and discovery, after deducting the product of the IRS Mileage Rate

and the miles Plaintiff drove from the pay that Plaintiff received from Defendant, Plaintiff

earned less than $7.25 per hour in at least one workweek within the applicable statute

of limitations.

       267.       Upon information and belief, to be confirmed after a reasonable

opportunity for further investigation and discovery, Plaintiff Tasha Burrell worked more

than forty hours in at least one workweek within the applicable statute of limitations.

Also, upon information and belief, to be confirmed after a reasonable opportunity for

further investigation and discovery, after deducting the product of the IRS Mileage Rate

and the miles Plaintiff drove from the pay that Plaintiff received from Defendant, Plaintiff

earned less than $7.25 per hour in at least one workweek within the applicable statute

of limitations.

       268.       Upon information and belief, to be confirmed after a reasonable

opportunity for further investigation and discovery, Plaintiff John Butler worked more

than forty hours in at least one workweek within the applicable statute of limitations.

Also, upon information and belief, to be confirmed after a reasonable opportunity for

further investigation and discovery, after deducting the product of the IRS Mileage Rate

and the miles Plaintiff drove from the pay that Plaintiff received from Defendant, Plaintiff

earned less than $7.25 per hour in at least one workweek within the applicable statute

of limitations.



                                            Page 31 of 84
                     Jessie Bascomb, et al. v. Express Courier International, Inc.
                              U.S.D.C. (N.D. Ala.) No. 2:18-cv-64-KOB
                            Second Amended and Substituted Complaint
    Case 4:20-cv-00420 Document 29 Filed on 11/05/18 in TXSD Page 32 of 84



       269.       Upon information and belief, to be confirmed after a reasonable

opportunity for further investigation and discovery, Plaintiff Jerry Byrd worked more than

forty hours in at least one workweek within the applicable statute of limitations. Also,

upon information and belief, to be confirmed after a reasonable opportunity for further

investigation and discovery, after deducting the product of the IRS Mileage Rate and the

miles Plaintiff drove from the pay that Plaintiff received from Defendant, Plaintiff earned

less than $7.25 per hour in at least one workweek within the applicable statute of

limitations.

       270.       Upon information and belief, to be confirmed after a reasonable

opportunity for further investigation and discovery, after deducting the product of the

IRS Mileage Rate and the miles Plaintiff George Cahill drove from the pay that Plaintiff

received from Defendant, Plaintiff earned less than $7.25 per hour in at least one

workweek within the applicable statute of limitations.

       271.       Upon information and belief, to be confirmed after a reasonable

opportunity for further investigation and discovery, Plaintiff Michelle Cash worked more

than forty hours in at least one workweek within the applicable statute of limitations.

Also, upon information and belief, to be confirmed after a reasonable opportunity for

further investigation and discovery, after deducting the product of the IRS Mileage Rate

and the miles Plaintiff drove from the pay that Plaintiff received from Defendant, Plaintiff

earned less than $7.25 per hour in at least one workweek within the applicable statute

of limitations.

       272.       Upon information and belief, to be confirmed after a reasonable

opportunity for further investigation and discovery, Plaintiff Wayne Collins worked more

                                            Page 32 of 84
                     Jessie Bascomb, et al. v. Express Courier International, Inc.
                              U.S.D.C. (N.D. Ala.) No. 2:18-cv-64-KOB
                            Second Amended and Substituted Complaint
    Case 4:20-cv-00420 Document 29 Filed on 11/05/18 in TXSD Page 33 of 84



than forty hours in at least one workweek within the applicable statute of limitations.

Also, upon information and belief, to be confirmed after a reasonable opportunity for

further investigation and discovery, after deducting the product of the IRS Mileage Rate

and the miles Plaintiff drove from the pay that Plaintiff received from Defendant, Plaintiff

earned less than $7.25 per hour in at least one workweek within the applicable statute

of limitations.

       273.       Upon information and belief, to be confirmed after a reasonable

opportunity for further investigation and discovery, Plaintiff Sonia Cook worked more

than forty hours in at least one workweek within the applicable statute of limitations.

Also, upon information and belief, to be confirmed after a reasonable opportunity for

further investigation and discovery, after deducting the product of the IRS Mileage Rate

and the miles Plaintiff drove from the pay that Plaintiff received from Defendant, Plaintiff

earned less than $7.25 per hour in at least one workweek within the applicable statute

of limitations.

       274.       Upon information and belief, to be confirmed after a reasonable

opportunity for further investigation and discovery, Plaintiff Terry Cooley worked more

than forty hours in at least one workweek within the applicable statute of limitations.

Also, upon information and belief, to be confirmed after a reasonable opportunity for

further investigation and discovery, after deducting the product of the IRS Mileage Rate

and the miles Plaintiff drove from the pay that Plaintiff received from Defendant, Plaintiff

earned less than $7.25 per hour in at least one workweek within the applicable statute

of limitations.



                                            Page 33 of 84
                     Jessie Bascomb, et al. v. Express Courier International, Inc.
                              U.S.D.C. (N.D. Ala.) No. 2:18-cv-64-KOB
                            Second Amended and Substituted Complaint
    Case 4:20-cv-00420 Document 29 Filed on 11/05/18 in TXSD Page 34 of 84



       275.       Upon information and belief, to be confirmed after a reasonable

opportunity for further investigation and discovery, Plaintiff Nancy Costello worked more

than forty hours in at least one workweek within the applicable statute of limitations.

Also, upon information and belief, to be confirmed after a reasonable opportunity for

further investigation and discovery, after deducting the product of the IRS Mileage Rate

and the miles Plaintiff drove from the pay that Plaintiff received from Defendant, Plaintiff

earned less than $7.25 per hour in at least one workweek within the applicable statute

of limitations.

       276.       Upon information and belief, to be confirmed after a reasonable

opportunity for further investigation and discovery, Plaintiff Derrick Covington worked

more than forty hours in at least one workweek within the applicable statute of

limitations.      Also, upon information and belief, to be confirmed after a reasonable

opportunity for further investigation and discovery, after deducting the product of the

IRS Mileage Rate and the miles Plaintiff drove from the pay that Plaintiff received from

Defendant, Plaintiff earned less than $7.25 per hour in at least one workweek within the

applicable statute of limitations.

       277.       Upon information and belief, to be confirmed after a reasonable

opportunity for further investigation and discovery, Plaintiff Gary Cowley worked more

than forty hours in at least one workweek within the applicable statute of limitations.

Also, upon information and belief, to be confirmed after a reasonable opportunity for

further investigation and discovery, after deducting the product of the IRS Mileage Rate

and the miles Plaintiff drove from the pay that Plaintiff received from Defendant, Plaintiff



                                            Page 34 of 84
                     Jessie Bascomb, et al. v. Express Courier International, Inc.
                              U.S.D.C. (N.D. Ala.) No. 2:18-cv-64-KOB
                            Second Amended and Substituted Complaint
    Case 4:20-cv-00420 Document 29 Filed on 11/05/18 in TXSD Page 35 of 84



earned less than $7.25 per hour in at least one workweek within the applicable statute

of limitations.

       278.       Upon information and belief, to be confirmed after a reasonable

opportunity for further investigation and discovery, Plaintiff Danielle Daniel worked more

than forty hours in at least one workweek within the applicable statute of limitations.

Also, upon information and belief, to be confirmed after a reasonable opportunity for

further investigation and discovery, after deducting the product of the IRS Mileage Rate

and the miles Plaintiff drove from the pay that Plaintiff received from Defendant, Plaintiff

earned less than $7.25 per hour in at least one workweek within the applicable statute

of limitations.

       279.       Upon information and belief, to be confirmed after a reasonable

opportunity for further investigation and discovery, after deducting the product of the

IRS Mileage Rate and the miles Plaintiff Brian Danner drove from the pay that Plaintiff

received from Defendant, Plaintiff earned less than $7.25 per hour in at least one

workweek within the applicable statute of limitations.

       280.       Upon information and belief, to be confirmed after a reasonable

opportunity for further investigation and discovery, Plaintiff Larry Davidson worked more

than forty hours in at least one workweek within the applicable statute of limitations.

Also, upon information and belief, to be confirmed after a reasonable opportunity for

further investigation and discovery, after deducting the product of the IRS Mileage Rate

and the miles Plaintiff drove from the pay that Plaintiff received from Defendant, Plaintiff

earned less than $7.25 per hour in at least one workweek within the applicable statute

of limitations.

                                            Page 35 of 84
                     Jessie Bascomb, et al. v. Express Courier International, Inc.
                              U.S.D.C. (N.D. Ala.) No. 2:18-cv-64-KOB
                            Second Amended and Substituted Complaint
    Case 4:20-cv-00420 Document 29 Filed on 11/05/18 in TXSD Page 36 of 84



       281.       Upon information and belief, to be confirmed after a reasonable

opportunity for further investigation and discovery, Plaintiff Evita Davis worked more

than forty hours in at least one workweek within the applicable statute of limitations.

Also, upon information and belief, to be confirmed after a reasonable opportunity for

further investigation and discovery, after deducting the product of the IRS Mileage Rate

and the miles Plaintiff drove from the pay that Plaintiff received from Defendant, Plaintiff

earned less than $7.25 per hour in at least one workweek within the applicable statute

of limitations.

       282.       Upon information and belief, to be confirmed after a reasonable

opportunity for further investigation and discovery, Plaintiff Frederick Davis worked more

than forty hours in at least one workweek within the applicable statute of limitations.

Also, upon information and belief, to be confirmed after a reasonable opportunity for

further investigation and discovery, after deducting the product of the IRS Mileage Rate

and the miles Plaintiff drove from the pay that Plaintiff received from Defendant, Plaintiff

earned less than $7.25 per hour in at least one workweek within the applicable statute

of limitations.

       283.       Upon information and belief, to be confirmed after a reasonable

opportunity for further investigation and discovery, after deducting the product of the

IRS Mileage Rate and the miles Plaintiff Mark Davis drove from the pay that Plaintiff

received from Defendant, Plaintiff earned less than $7.25 per hour in at least one

workweek within the applicable statute of limitations.

       284.       Upon information and belief, to be confirmed after a reasonable

opportunity for further investigation and discovery, after deducting the product of the

                                            Page 36 of 84
                     Jessie Bascomb, et al. v. Express Courier International, Inc.
                              U.S.D.C. (N.D. Ala.) No. 2:18-cv-64-KOB
                            Second Amended and Substituted Complaint
    Case 4:20-cv-00420 Document 29 Filed on 11/05/18 in TXSD Page 37 of 84



IRS Mileage Rate and the miles Plaintiff Shamenski Davis drove from the pay that

Plaintiff received from Defendant, Plaintiff earned less than $7.25 per hour in at least

one workweek within the applicable statute of limitations.

       285.       Upon information and belief, to be confirmed after a reasonable

opportunity for further investigation and discovery, Plaintiff Clark Dawson worked more

than forty hours in at least one workweek within the applicable statute of limitations.

Also, upon information and belief, to be confirmed after a reasonable opportunity for

further investigation and discovery, after deducting the product of the IRS Mileage Rate

and the miles Plaintiff drove from the pay that Plaintiff received from Defendant, Plaintiff

earned less than $7.25 per hour in at least one workweek within the applicable statute

of limitations.

       286.       Upon information and belief, to be confirmed after a reasonable

opportunity for further investigation and discovery, after deducting the product of the

IRS Mileage Rate and the miles Plaintiff Latasha Dawson drove from the pay that

Plaintiff received from Defendant, Plaintiff earned less than $7.25 per hour in at least

one workweek within the applicable statute of limitations.

       287.       Upon information and belief, to be confirmed after a reasonable

opportunity for further investigation and discovery, Plaintiff Clark Dawson worked more

than forty hours in at least one workweek within the applicable statute of limitations.

Also, upon information and belief, to be confirmed after a reasonable opportunity for

further investigation and discovery, after deducting the product of the IRS Mileage Rate

and the miles Plaintiff drove from the pay that Plaintiff received from Defendant, Plaintiff



                                            Page 37 of 84
                     Jessie Bascomb, et al. v. Express Courier International, Inc.
                              U.S.D.C. (N.D. Ala.) No. 2:18-cv-64-KOB
                            Second Amended and Substituted Complaint
    Case 4:20-cv-00420 Document 29 Filed on 11/05/18 in TXSD Page 38 of 84



earned less than $7.25 per hour in at least one workweek within the applicable statute

of limitations.

       288.       Upon information and belief, to be confirmed after a reasonable

opportunity for further investigation and discovery, Plaintiff Wayland Dixon worked more

than forty hours in at least one workweek within the applicable statute of limitations.

Also, upon information and belief, to be confirmed after a reasonable opportunity for

further investigation and discovery, after deducting the product of the IRS Mileage Rate

and the miles Plaintiff drove from the pay that Plaintiff received from Defendant, Plaintiff

earned less than $7.25 per hour in at least one workweek within the applicable statute

of limitations.

       289.       Upon information and belief, to be confirmed after a reasonable

opportunity for further investigation and discovery, Plaintiff Jamie Dobbs worked more

than forty hours in at least one workweek within the applicable statute of limitations.

       290.       Upon information and belief, to be confirmed after a reasonable

opportunity for further investigation and discovery, after deducting the product of the

IRS Mileage Rate and the miles Plaintiff John Driver drove from the pay that Plaintiff

received from Defendant, Plaintiff earned less than $7.25 per hour in at least one

workweek within the applicable statute of limitations.

       291.       Upon information and belief, to be confirmed after a reasonable

opportunity for further investigation and discovery, Plaintiff Jermaine Duckworth worked

more than forty hours in at least one workweek within the applicable statute of

limitations.      Also, upon information and belief, to be confirmed after a reasonable

opportunity for further investigation and discovery, after deducting the product of the

                                            Page 38 of 84
                     Jessie Bascomb, et al. v. Express Courier International, Inc.
                              U.S.D.C. (N.D. Ala.) No. 2:18-cv-64-KOB
                            Second Amended and Substituted Complaint
    Case 4:20-cv-00420 Document 29 Filed on 11/05/18 in TXSD Page 39 of 84



IRS Mileage Rate and the miles Plaintiff drove from the pay that Plaintiff received from

Defendant, Plaintiff earned less than $7.25 per hour in at least one workweek within the

applicable statute of limitations.

       292.    Upon information and belief, to be confirmed after a reasonable

opportunity for further investigation and discovery, Plaintiff Garey Eddins worked more

than forty hours in at least one workweek within the applicable statute of limitations.

       293.    Upon information and belief, to be confirmed after a reasonable

opportunity for further investigation and discovery, Plaintiff Rashoda Edmonds worked

more than forty hours in at least one workweek within the applicable statute of

limitations.   Also, upon information and belief, to be confirmed after a reasonable

opportunity for further investigation and discovery, after deducting the product of the

IRS Mileage Rate and the miles Plaintiff drove from the pay that Plaintiff received from

Defendant, Plaintiff earned less than $7.25 per hour in at least one workweek within the

applicable statute of limitations.

       294.    Upon information and belief, to be confirmed after a reasonable

opportunity for further investigation and discovery, Plaintiff Amber Edwards worked

more than forty hours in at least one workweek within the applicable statute of

limitations.   Also, upon information and belief, to be confirmed after a reasonable

opportunity for further investigation and discovery, after deducting the product of the

IRS Mileage Rate and the miles Plaintiff drove from the pay that Plaintiff received from

Defendant, Plaintiff earned less than $7.25 per hour in at least one workweek within the

applicable statute of limitations.



                                         Page 39 of 84
                  Jessie Bascomb, et al. v. Express Courier International, Inc.
                           U.S.D.C. (N.D. Ala.) No. 2:18-cv-64-KOB
                         Second Amended and Substituted Complaint
    Case 4:20-cv-00420 Document 29 Filed on 11/05/18 in TXSD Page 40 of 84



       295.       Upon information and belief, to be confirmed after a reasonable

opportunity for further investigation and discovery, Plaintiff Sophia Ellis worked more

than forty hours in at least one workweek within the applicable statute of limitations.

Also, upon information and belief, to be confirmed after a reasonable opportunity for

further investigation and discovery, after deducting the product of the IRS Mileage Rate

and the miles Plaintiff drove from the pay that Plaintiff received from Defendant, Plaintiff

earned less than $7.25 per hour in at least one workweek within the applicable statute

of limitations.

       296.       Upon information and belief, to be confirmed after a reasonable

opportunity for further investigation and discovery, Plaintiff Lillie Eubanks worked more

than forty hours in at least one workweek within the applicable statute of limitations.

       297.       Upon information and belief, to be confirmed after a reasonable

opportunity for further investigation and discovery, Plaintiff Jonnie Farmer worked more

than forty hours in at least one workweek within the applicable statute of limitations.

Also, upon information and belief, to be confirmed after a reasonable opportunity for

further investigation and discovery, after deducting the product of the IRS Mileage Rate

and the miles Plaintiff drove from the pay that Plaintiff received from Defendant, Plaintiff

earned less than $7.25 per hour in at least one workweek within the applicable statute

of limitations.

       298.       Upon information and belief, to be confirmed after a reasonable

opportunity for further investigation and discovery, Plaintiff Robert Felice worked more

than forty hours in at least one workweek within the applicable statute of limitations.

Also, upon information and belief, to be confirmed after a reasonable opportunity for

                                            Page 40 of 84
                     Jessie Bascomb, et al. v. Express Courier International, Inc.
                              U.S.D.C. (N.D. Ala.) No. 2:18-cv-64-KOB
                            Second Amended and Substituted Complaint
    Case 4:20-cv-00420 Document 29 Filed on 11/05/18 in TXSD Page 41 of 84



further investigation and discovery, after deducting the product of the IRS Mileage Rate

and the miles Plaintiff drove from the pay that Plaintiff received from Defendant, Plaintiff

earned less than $7.25 per hour in at least one workweek within the applicable statute

of limitations.

       299.       Upon information and belief, to be confirmed after a reasonable

opportunity for further investigation and discovery, after deducting the product of the

IRS Mileage Rate and the miles Plaintiff Charles Ferris drove from the pay that Plaintiff

received from Defendant, Plaintiff earned less than $7.25 per hour in at least one

workweek within the applicable statute of limitations.

       300.       Upon information and belief, to be confirmed after a reasonable

opportunity for further investigation and discovery, Plaintiff Edward Fitts worked more

than forty hours in at least one workweek within the applicable statute of limitations.

Also, upon information and belief, to be confirmed after a reasonable opportunity for

further investigation and discovery, after deducting the product of the IRS Mileage Rate

and the miles Plaintiff drove from the pay that Plaintiff received from Defendant, Plaintiff

earned less than $7.25 per hour in at least one workweek within the applicable statute

of limitations.

       301.       Upon information and belief, to be confirmed after a reasonable

opportunity for further investigation and discovery, Plaintiff Lou Fort worked more than

forty hours in at least one workweek within the applicable statute of limitations. Also,

upon information and belief, to be confirmed after a reasonable opportunity for further

investigation and discovery, after deducting the product of the IRS Mileage Rate and the

miles Plaintiff drove from the pay that Plaintiff received from Defendant, Plaintiff earned

                                            Page 41 of 84
                     Jessie Bascomb, et al. v. Express Courier International, Inc.
                              U.S.D.C. (N.D. Ala.) No. 2:18-cv-64-KOB
                            Second Amended and Substituted Complaint
    Case 4:20-cv-00420 Document 29 Filed on 11/05/18 in TXSD Page 42 of 84



less than $7.25 per hour in at least one workweek within the applicable statute of

limitations.

       302.    Upon information and belief, to be confirmed after a reasonable

opportunity for further investigation and discovery, after deducting the product of the

IRS Mileage Rate and the miles Plaintiff Ronald Fowler drove from the pay that Plaintiff

received from Defendant, Plaintiff earned less than $7.25 per hour in at least one

workweek within the applicable statute of limitations.

       303.    Upon information and belief, to be confirmed after a reasonable

opportunity for further investigation and discovery, Plaintiff Mickey Frampton worked

more than forty hours in at least one workweek within the applicable statute of

limitations.   Also, upon information and belief, to be confirmed after a reasonable

opportunity for further investigation and discovery, after deducting the product of the

IRS Mileage Rate and the miles Plaintiff drove from the pay that Plaintiff received from

Defendant, Plaintiff earned less than $7.25 per hour in at least one workweek within the

applicable statute of limitations.

       304.    Upon information and belief, to be confirmed after a reasonable

opportunity for further investigation and discovery, Plaintiff Michael Freeman worked

more than forty hours in at least one workweek within the applicable statute of

limitations.   Also, upon information and belief, to be confirmed after a reasonable

opportunity for further investigation and discovery, after deducting the product of the

IRS Mileage Rate and the miles Plaintiff drove from the pay that Plaintiff received from

Defendant, Plaintiff earned less than $7.25 per hour in at least one workweek within the

applicable statute of limitations.

                                         Page 42 of 84
                  Jessie Bascomb, et al. v. Express Courier International, Inc.
                           U.S.D.C. (N.D. Ala.) No. 2:18-cv-64-KOB
                         Second Amended and Substituted Complaint
    Case 4:20-cv-00420 Document 29 Filed on 11/05/18 in TXSD Page 43 of 84



       305.       Upon information and belief, to be confirmed after a reasonable

opportunity for further investigation and discovery, Plaintiff John Fuller worked more

than forty hours in at least one workweek within the applicable statute of limitations.

Also, upon information and belief, to be confirmed after a reasonable opportunity for

further investigation and discovery, after deducting the product of the IRS Mileage Rate

and the miles Plaintiff drove from the pay that Plaintiff received from Defendant, Plaintiff

earned less than $7.25 per hour in at least one workweek within the applicable statute

of limitations.

       306.       Upon information and belief, to be confirmed after a reasonable

opportunity for further investigation and discovery, Plaintiff Hugh Gallagher worked

more than forty hours in at least one workweek within the applicable statute of

limitations.      Also, upon information and belief, to be confirmed after a reasonable

opportunity for further investigation and discovery, after deducting the product of the

IRS Mileage Rate and the miles Plaintiff drove from the pay that Plaintiff received from

Defendant, Plaintiff earned less than $7.25 per hour in at least one workweek within the

applicable statute of limitations.

       307.       Upon information and belief, to be confirmed after a reasonable

opportunity for further investigation and discovery, after deducting the product of the

IRS Mileage Rate and the miles Plaintiff Leslie Gardner drove from the pay that Plaintiff

received from Defendant, Plaintiff earned less than $7.25 per hour in at least one

workweek within the applicable statute of limitations.

       308.       Upon information and belief, to be confirmed after a reasonable

opportunity for further investigation and discovery, Plaintiff Jermaine Garrett worked

                                            Page 43 of 84
                     Jessie Bascomb, et al. v. Express Courier International, Inc.
                              U.S.D.C. (N.D. Ala.) No. 2:18-cv-64-KOB
                            Second Amended and Substituted Complaint
    Case 4:20-cv-00420 Document 29 Filed on 11/05/18 in TXSD Page 44 of 84



more than forty hours in at least one workweek within the applicable statute of

limitations.      Also, upon information and belief, to be confirmed after a reasonable

opportunity for further investigation and discovery, after deducting the product of the

IRS Mileage Rate and the miles Plaintiff drove from the pay that Plaintiff received from

Defendant, Plaintiff earned less than $7.25 per hour in at least one workweek within the

applicable statute of limitations.

       309.       Upon information and belief, to be confirmed after a reasonable

opportunity for further investigation and discovery, Plaintiff Janna Gilliam worked more

than forty hours in at least one workweek within the applicable statute of limitations.

Also, upon information and belief, to be confirmed after a reasonable opportunity for

further investigation and discovery, after deducting the product of the IRS Mileage Rate

and the miles Plaintiff drove from the pay that Plaintiff received from Defendant, Plaintiff

earned less than $7.25 per hour in at least one workweek within the applicable statute

of limitations.

       310.       Upon information and belief, to be confirmed after a reasonable

opportunity for further investigation and discovery, Plaintiff Leconyea Glasker worked

more than forty hours in at least one workweek within the applicable statute of

limitations.      Also, upon information and belief, to be confirmed after a reasonable

opportunity for further investigation and discovery, after deducting the product of the

IRS Mileage Rate and the miles Plaintiff drove from the pay that Plaintiff received from

Defendant, Plaintiff earned less than $7.25 per hour in at least one workweek within the

applicable statute of limitations.



                                            Page 44 of 84
                     Jessie Bascomb, et al. v. Express Courier International, Inc.
                              U.S.D.C. (N.D. Ala.) No. 2:18-cv-64-KOB
                            Second Amended and Substituted Complaint
    Case 4:20-cv-00420 Document 29 Filed on 11/05/18 in TXSD Page 45 of 84



       311.       Upon information and belief, to be confirmed after a reasonable

opportunity for further investigation and discovery, Plaintiff Lonzell Golson worked more

than forty hours in at least one workweek within the applicable statute of limitations.

Also, upon information and belief, to be confirmed after a reasonable opportunity for

further investigation and discovery, after deducting the product of the IRS Mileage Rate

and the miles Plaintiff drove from the pay that Plaintiff received from Defendant, Plaintiff

earned less than $7.25 per hour in at least one workweek within the applicable statute

of limitations.

       312.       Upon information and belief, to be confirmed after a reasonable

opportunity for further investigation and discovery, Plaintiff Willie Gooden worked more

than forty hours in at least one workweek within the applicable statute of limitations.

Also, upon information and belief, to be confirmed after a reasonable opportunity for

further investigation and discovery, after deducting the product of the IRS Mileage Rate

and the miles Plaintiff drove from the pay that Plaintiff received from Defendant, Plaintiff

earned less than $7.25 per hour in at least one workweek within the applicable statute

of limitations.

       313.       Upon information and belief, to be confirmed after a reasonable

opportunity for further investigation and discovery, Plaintiff Robert Goodgame worked

more than forty hours in at least one workweek within the applicable statute of

limitations.      Also, upon information and belief, to be confirmed after a reasonable

opportunity for further investigation and discovery, after deducting the product of the

IRS Mileage Rate and the miles Plaintiff drove from the pay that Plaintiff received from



                                            Page 45 of 84
                     Jessie Bascomb, et al. v. Express Courier International, Inc.
                              U.S.D.C. (N.D. Ala.) No. 2:18-cv-64-KOB
                            Second Amended and Substituted Complaint
    Case 4:20-cv-00420 Document 29 Filed on 11/05/18 in TXSD Page 46 of 84



Defendant, Plaintiff earned less than $7.25 per hour in at least one workweek within the

applicable statute of limitations.

       314.    Upon information and belief, to be confirmed after a reasonable

opportunity for further investigation and discovery, after deducting the product of the

IRS Mileage Rate and the miles Plaintiff Rosemary Graves drove from the pay that

Plaintiff received from Defendant, Plaintiff earned less than $7.25 per hour in at least

one workweek within the applicable statute of limitations.

       315.    Upon information and belief, to be confirmed after a reasonable

opportunity for further investigation and discovery, Plaintiff John Gray worked more than

forty hours in at least one workweek within the applicable statute of limitations. Also,

upon information and belief, to be confirmed after a reasonable opportunity for further

investigation and discovery, after deducting the product of the IRS Mileage Rate and the

miles Plaintiff drove from the pay that Plaintiff received from Defendant, Plaintiff earned

less than $7.25 per hour in at least one workweek within the applicable statute of

limitations.

       316.    Upon information and belief, to be confirmed after a reasonable

opportunity for further investigation and discovery, after deducting the product of the

IRS Mileage Rate and the miles Plaintiff Detrick Greene drove from the pay that Plaintiff

received from Defendant, Plaintiff earned less than $7.25 per hour in at least one

workweek within the applicable statute of limitations.

       317.    Upon information and belief, to be confirmed after a reasonable

opportunity for further investigation and discovery, Plaintiff Kaleb Greenleaf worked

more than forty hours in at least one workweek within the applicable statute of

                                         Page 46 of 84
                  Jessie Bascomb, et al. v. Express Courier International, Inc.
                           U.S.D.C. (N.D. Ala.) No. 2:18-cv-64-KOB
                         Second Amended and Substituted Complaint
    Case 4:20-cv-00420 Document 29 Filed on 11/05/18 in TXSD Page 47 of 84



limitations.      Also, upon information and belief, to be confirmed after a reasonable

opportunity for further investigation and discovery, after deducting the product of the

IRS Mileage Rate and the miles Plaintiff drove from the pay that Plaintiff received from

Defendant, Plaintiff earned less than $7.25 per hour in at least one workweek within the

applicable statute of limitations.

       318.       Upon information and belief, to be confirmed after a reasonable

opportunity for further investigation and discovery, after deducting the product of the

IRS Mileage Rate and the miles Plaintiff Terrence Grubbs drove from the pay that

Plaintiff received from Defendant, Plaintiff earned less than $7.25 per hour in at least

one workweek within the applicable statute of limitations.

       319.       Upon information and belief, to be confirmed after a reasonable

opportunity for further investigation and discovery, Plaintiff Clarence Hall worked more

than forty hours in at least one workweek within the applicable statute of limitations.

Also, upon information and belief, to be confirmed after a reasonable opportunity for

further investigation and discovery, after deducting the product of the IRS Mileage Rate

and the miles Plaintiff drove from the pay that Plaintiff received from Defendant, Plaintiff

earned less than $7.25 per hour in at least one workweek within the applicable statute

of limitations.

       320.       Upon information and belief, to be confirmed after a reasonable

opportunity for further investigation and discovery, Plaintiff John Hampton, Jr., worked

more than forty hours in at least one workweek within the applicable statute of

limitations.      Also, upon information and belief, to be confirmed after a reasonable

opportunity for further investigation and discovery, after deducting the product of the

                                            Page 47 of 84
                     Jessie Bascomb, et al. v. Express Courier International, Inc.
                              U.S.D.C. (N.D. Ala.) No. 2:18-cv-64-KOB
                            Second Amended and Substituted Complaint
    Case 4:20-cv-00420 Document 29 Filed on 11/05/18 in TXSD Page 48 of 84



IRS Mileage Rate and the miles Plaintiff drove from the pay that Plaintiff received from

Defendant, Plaintiff earned less than $7.25 per hour in at least one workweek within the

applicable statute of limitations.

       321.    Upon information and belief, to be confirmed after a reasonable

opportunity for further investigation and discovery, after deducting the product of the

IRS Mileage Rate and the miles Plaintiff Kimberly Hargrove drove from the pay that

Plaintiff received from Defendant, Plaintiff earned less than $7.25 per hour in at least

one workweek within the applicable statute of limitations.

       322.    Upon information and belief, to be confirmed after a reasonable

opportunity for further investigation and discovery, Plaintiff Donald Harris worked more

than forty hours in at least one workweek within the applicable statute of limitations.

       323.    Upon information and belief, to be confirmed after a reasonable

opportunity for further investigation and discovery, Plaintiff Tamara Hatcher worked

more than forty hours in at least one workweek within the applicable statute of

limitations.   Also, upon information and belief, to be confirmed after a reasonable

opportunity for further investigation and discovery, after deducting the product of the

IRS Mileage Rate and the miles Plaintiff drove from the pay that Plaintiff received from

Defendant, Plaintiff earned less than $7.25 per hour in at least one workweek within the

applicable statute of limitations.

       324.    Upon information and belief, to be confirmed after a reasonable

opportunity for further investigation and discovery, after deducting the product of the

IRS Mileage Rate and the miles Plaintiff Colleen Hill drove from the pay that Plaintiff



                                         Page 48 of 84
                  Jessie Bascomb, et al. v. Express Courier International, Inc.
                           U.S.D.C. (N.D. Ala.) No. 2:18-cv-64-KOB
                         Second Amended and Substituted Complaint
    Case 4:20-cv-00420 Document 29 Filed on 11/05/18 in TXSD Page 49 of 84



received from Defendant, Plaintiff earned less than $7.25 per hour in at least one

workweek within the applicable statute of limitations.

       325.       Upon information and belief, to be confirmed after a reasonable

opportunity for further investigation and discovery, after deducting the product of the

IRS Mileage Rate and the miles Plaintiff Colleen Hill drove from the pay that Plaintiff

received from Defendant, Plaintiff earned less than $7.25 per hour in at least one

workweek within the applicable statute of limitations.

       326.       Upon information and belief, to be confirmed after a reasonable

opportunity for further investigation and discovery, Plaintiff Thomas Hill worked more

than forty hours in at least one workweek within the applicable statute of limitations.

Also, upon information and belief, to be confirmed after a reasonable opportunity for

further investigation and discovery, after deducting the product of the IRS Mileage Rate

and the miles Plaintiff drove from the pay that Plaintiff received from Defendant, Plaintiff

earned less than $7.25 per hour in at least one workweek within the applicable statute

of limitations.

       327.       Upon information and belief, to be confirmed after a reasonable

opportunity for further investigation and discovery, Plaintiff Jimmy Hooks worked more

than forty hours in at least one workweek within the applicable statute of limitations.

Also, upon information and belief, to be confirmed after a reasonable opportunity for

further investigation and discovery, after deducting the product of the IRS Mileage Rate

and the miles Plaintiff drove from the pay that Plaintiff received from Defendant, Plaintiff

earned less than $7.25 per hour in at least one workweek within the applicable statute

of limitations.

                                            Page 49 of 84
                     Jessie Bascomb, et al. v. Express Courier International, Inc.
                              U.S.D.C. (N.D. Ala.) No. 2:18-cv-64-KOB
                            Second Amended and Substituted Complaint
    Case 4:20-cv-00420 Document 29 Filed on 11/05/18 in TXSD Page 50 of 84



       328.       Upon information and belief, to be confirmed after a reasonable

opportunity for further investigation and discovery, after deducting the product of the

IRS Mileage Rate and the miles Plaintiff Charlessa Hoskin drove from the pay that

Plaintiff received from Defendant, Plaintiff earned less than $7.25 per hour in at least

one workweek within the applicable statute of limitations.

       329.       Upon information and belief, to be confirmed after a reasonable

opportunity for further investigation and discovery, Plaintiff Frank Williams worked more

than forty hours in at least one workweek within the applicable statute of limitations.

Also, upon information and belief, to be confirmed after a reasonable opportunity for

further investigation and discovery, after deducting the product of the IRS Mileage Rate

and the miles Plaintiff drove from the pay that Plaintiff received from Defendant, Plaintiff

earned less than $7.25 per hour in at least one workweek within the applicable statute

of limitations.

       330.       Upon information and belief, to be confirmed after a reasonable

opportunity for further investigation and discovery, Plaintiff Michael Jackson worked

more than forty hours in at least one workweek within the applicable statute of

limitations.      Also, upon information and belief, to be confirmed after a reasonable

opportunity for further investigation and discovery, after deducting the product of the

IRS Mileage Rate and the miles Plaintiff drove from the pay that Plaintiff received from

Defendant, Plaintiff earned less than $7.25 per hour in at least one workweek within the

applicable statute of limitations.

       331.       Upon information and belief, to be confirmed after a reasonable

opportunity for further investigation and discovery, Plaintiff Recarrdo Jackson worked

                                            Page 50 of 84
                     Jessie Bascomb, et al. v. Express Courier International, Inc.
                              U.S.D.C. (N.D. Ala.) No. 2:18-cv-64-KOB
                            Second Amended and Substituted Complaint
    Case 4:20-cv-00420 Document 29 Filed on 11/05/18 in TXSD Page 51 of 84



more than forty hours in at least one workweek within the applicable statute of

limitations.      Also, upon information and belief, to be confirmed after a reasonable

opportunity for further investigation and discovery, after deducting the product of the

IRS Mileage Rate and the miles Plaintiff drove from the pay that Plaintiff received from

Defendant, Plaintiff earned less than $7.25 per hour in at least one workweek within the

applicable statute of limitations.

       332.       Upon information and belief, to be confirmed after a reasonable

opportunity for further investigation and discovery, Plaintiff Willie Jackson worked more

than forty hours in at least one workweek within the applicable statute of limitations.

Also, upon information and belief, to be confirmed after a reasonable opportunity for

further investigation and discovery, after deducting the product of the IRS Mileage Rate

and the miles Plaintiff drove from the pay that Plaintiff received from Defendant, Plaintiff

earned less than $7.25 per hour in at least one workweek within the applicable statute

of limitations.

       333.       Upon information and belief, to be confirmed after a reasonable

opportunity for further investigation and discovery, Plaintiff Hicks Jessie worked more

than forty hours in at least one workweek within the applicable statute of limitations.

Also, upon information and belief, to be confirmed after a reasonable opportunity for

further investigation and discovery, after deducting the product of the IRS Mileage Rate

and the miles Plaintiff drove from the pay that Plaintiff received from Defendant, Plaintiff

earned less than $7.25 per hour in at least one workweek within the applicable statute

of limitations.



                                            Page 51 of 84
                     Jessie Bascomb, et al. v. Express Courier International, Inc.
                              U.S.D.C. (N.D. Ala.) No. 2:18-cv-64-KOB
                            Second Amended and Substituted Complaint
    Case 4:20-cv-00420 Document 29 Filed on 11/05/18 in TXSD Page 52 of 84



       334.    Upon information and belief, to be confirmed after a reasonable

opportunity for further investigation and discovery, Plaintiff Angela Johnson worked

more than forty hours in at least one workweek within the applicable statute of

limitations.   Also, upon information and belief, to be confirmed after a reasonable

opportunity for further investigation and discovery, after deducting the product of the

IRS Mileage Rate and the miles Plaintiff drove from the pay that Plaintiff received from

Defendant, Plaintiff earned less than $7.25 per hour in at least one workweek within the

applicable statute of limitations.

       335.    Upon information and belief, to be confirmed after a reasonable

opportunity for further investigation and discovery, Plaintiff Monica Johnson worked

more than forty hours in at least one workweek within the applicable statute of

limitations.   Also, upon information and belief, to be confirmed after a reasonable

opportunity for further investigation and discovery, after deducting the product of the

IRS Mileage Rate and the miles Plaintiff drove from the pay that Plaintiff received from

Defendant, Plaintiff earned less than $7.25 per hour in at least one workweek within the

applicable statute of limitations.

       336.    Upon information and belief, to be confirmed after a reasonable

opportunity for further investigation and discovery, Plaintiff Tracy Johnson worked more

than forty hours in at least one workweek within the applicable statute of limitations.

Also, upon information and belief, to be confirmed after a reasonable opportunity for

further investigation and discovery, after deducting the product of the IRS Mileage Rate

and the miles Plaintiff drove from the pay that Plaintiff received from Defendant, Plaintiff



                                         Page 52 of 84
                  Jessie Bascomb, et al. v. Express Courier International, Inc.
                           U.S.D.C. (N.D. Ala.) No. 2:18-cv-64-KOB
                         Second Amended and Substituted Complaint
    Case 4:20-cv-00420 Document 29 Filed on 11/05/18 in TXSD Page 53 of 84



earned less than $7.25 per hour in at least one workweek within the applicable statute

of limitations.

       337.       Upon information and belief, to be confirmed after a reasonable

opportunity for further investigation and discovery, after deducting the product of the

IRS Mileage Rate and the miles Plaintiff Courtney Joiner drove from the pay that

Plaintiff received from Defendant, Plaintiff earned less than $7.25 per hour in at least

one workweek within the applicable statute of limitations.

       338.       Upon information and belief, to be confirmed after a reasonable

opportunity for further investigation and discovery, Plaintiff James Jones worked more

than forty hours in at least one workweek within the applicable statute of limitations.

Also, upon information and belief, to be confirmed after a reasonable opportunity for

further investigation and discovery, after deducting the product of the IRS Mileage Rate

and the miles Plaintiff drove from the pay that Plaintiff received from Defendant, Plaintiff

earned less than $7.25 per hour in at least one workweek within the applicable statute

of limitations.

       339.       Upon information and belief, to be confirmed after a reasonable

opportunity for further investigation and discovery, Plaintiff Merlakia Jones worked more

than forty hours in at least one workweek within the applicable statute of limitations.

Also, upon information and belief, to be confirmed after a reasonable opportunity for

further investigation and discovery, after deducting the product of the IRS Mileage Rate

and the miles Plaintiff drove from the pay that Plaintiff received from Defendant, Plaintiff

earned less than $7.25 per hour in at least one workweek within the applicable statute

of limitations.

                                            Page 53 of 84
                     Jessie Bascomb, et al. v. Express Courier International, Inc.
                              U.S.D.C. (N.D. Ala.) No. 2:18-cv-64-KOB
                            Second Amended and Substituted Complaint
    Case 4:20-cv-00420 Document 29 Filed on 11/05/18 in TXSD Page 54 of 84



       340.       Upon information and belief, to be confirmed after a reasonable

opportunity for further investigation and discovery, Plaintiff Michael Kiene worked more

than forty hours in at least one workweek within the applicable statute of limitations.

Also, upon information and belief, to be confirmed after a reasonable opportunity for

further investigation and discovery, after deducting the product of the IRS Mileage Rate

and the miles Plaintiff drove from the pay that Plaintiff received from Defendant, Plaintiff

earned less than $7.25 per hour in at least one workweek within the applicable statute

of limitations.

       341.       Upon information and belief, to be confirmed after a reasonable

opportunity for further investigation and discovery, after deducting the product of the

IRS Mileage Rate and the miles Plaintiff Delilah King drove from the pay that Plaintiff

received from Defendant, Plaintiff earned less than $7.25 per hour in at least one

workweek within the applicable statute of limitations.

       342.       Upon information and belief, to be confirmed after a reasonable

opportunity for further investigation and discovery, Plaintiff Lawanda Lamell worked

more than forty hours in at least one workweek within the applicable statute of

limitations.      Also, upon information and belief, to be confirmed after a reasonable

opportunity for further investigation and discovery, after deducting the product of the

IRS Mileage Rate and the miles Plaintiff drove from the pay that Plaintiff received from

Defendant, Plaintiff earned less than $7.25 per hour in at least one workweek within the

applicable statute of limitations.

       343.       Upon information and belief, to be confirmed after a reasonable

opportunity for further investigation and discovery, Plaintiff ShaTaura Lewis worked

                                            Page 54 of 84
                     Jessie Bascomb, et al. v. Express Courier International, Inc.
                              U.S.D.C. (N.D. Ala.) No. 2:18-cv-64-KOB
                            Second Amended and Substituted Complaint
    Case 4:20-cv-00420 Document 29 Filed on 11/05/18 in TXSD Page 55 of 84



more than forty hours in at least one workweek within the applicable statute of

limitations.      Also, upon information and belief, to be confirmed after a reasonable

opportunity for further investigation and discovery, after deducting the product of the

IRS Mileage Rate and the miles Plaintiff drove from the pay that Plaintiff received from

Defendant, Plaintiff earned less than $7.25 per hour in at least one workweek within the

applicable statute of limitations.

       344.       Upon information and belief, to be confirmed after a reasonable

opportunity for further investigation and discovery, Plaintiff Reginald Mann worked more

than forty hours in at least one workweek within the applicable statute of limitations.

Also, upon information and belief, to be confirmed after a reasonable opportunity for

further investigation and discovery, after deducting the product of the IRS Mileage Rate

and the miles Plaintiff drove from the pay that Plaintiff received from Defendant, Plaintiff

earned less than $7.25 per hour in at least one workweek within the applicable statute

of limitations.

       345.       Upon information and belief, to be confirmed after a reasonable

opportunity for further investigation and discovery, Plaintiff Anquenetta McAdams

worked more than forty hours in at least one workweek within the applicable statute of

limitations.      Also, upon information and belief, to be confirmed after a reasonable

opportunity for further investigation and discovery, after deducting the product of the

IRS Mileage Rate and the miles Plaintiff drove from the pay that Plaintiff received from

Defendant, Plaintiff earned less than $7.25 per hour in at least one workweek within the

applicable statute of limitations.



                                            Page 55 of 84
                     Jessie Bascomb, et al. v. Express Courier International, Inc.
                              U.S.D.C. (N.D. Ala.) No. 2:18-cv-64-KOB
                            Second Amended and Substituted Complaint
    Case 4:20-cv-00420 Document 29 Filed on 11/05/18 in TXSD Page 56 of 84



       346.       Upon information and belief, to be confirmed after a reasonable

opportunity for further investigation and discovery, after deducting the product of the

IRS Mileage Rate and the miles Plaintiff Alfreda McCloud drove from the pay that

Plaintiff received from Defendant, Plaintiff earned less than $7.25 per hour in at least

one workweek within the applicable statute of limitations.

       347.       Upon information and belief, to be confirmed after a reasonable

opportunity for further investigation and discovery, Plaintiff Ashley McCrackin worked

more than forty hours in at least one workweek within the applicable statute of

limitations.      Also, upon information and belief, to be confirmed after a reasonable

opportunity for further investigation and discovery, after deducting the product of the

IRS Mileage Rate and the miles Plaintiff drove from the pay that Plaintiff received from

Defendant, Plaintiff earned less than $7.25 per hour in at least one workweek within the

applicable statute of limitations.

       348.       Upon information and belief, to be confirmed after a reasonable

opportunity for further investigation and discovery, Plaintiff Lisa McCraney worked more

than forty hours in at least one workweek within the applicable statute of limitations.

Also, upon information and belief, to be confirmed after a reasonable opportunity for

further investigation and discovery, after deducting the product of the IRS Mileage Rate

and the miles Plaintiff drove from the pay that Plaintiff received from Defendant, Plaintiff

earned less than $7.25 per hour in at least one workweek within the applicable statute

of limitations.

       349.       Upon information and belief, to be confirmed after a reasonable

opportunity for further investigation and discovery, Plaintiff Anthony McMillian worked

                                            Page 56 of 84
                     Jessie Bascomb, et al. v. Express Courier International, Inc.
                              U.S.D.C. (N.D. Ala.) No. 2:18-cv-64-KOB
                            Second Amended and Substituted Complaint
    Case 4:20-cv-00420 Document 29 Filed on 11/05/18 in TXSD Page 57 of 84



more than forty hours in at least one workweek within the applicable statute of

limitations.      Also, upon information and belief, to be confirmed after a reasonable

opportunity for further investigation and discovery, after deducting the product of the

IRS Mileage Rate and the miles Plaintiff drove from the pay that Plaintiff received from

Defendant, Plaintiff earned less than $7.25 per hour in at least one workweek within the

applicable statute of limitations.

       350.       Upon information and belief, to be confirmed after a reasonable

opportunity for further investigation and discovery, Plaintiff Brandon Mitchell worked

more than forty hours in at least one workweek within the applicable statute of

limitations.      Also, upon information and belief, to be confirmed after a reasonable

opportunity for further investigation and discovery, after deducting the product of the

IRS Mileage Rate and the miles Plaintiff drove from the pay that Plaintiff received from

Defendant, Plaintiff earned less than $7.25 per hour in at least one workweek within the

applicable statute of limitations.

       351.       Upon information and belief, to be confirmed after a reasonable

opportunity for further investigation and discovery, Plaintiff Mindy Mitchell worked more

than forty hours in at least one workweek within the applicable statute of limitations.

Also, upon information and belief, to be confirmed after a reasonable opportunity for

further investigation and discovery, after deducting the product of the IRS Mileage Rate

and the miles Plaintiff drove from the pay that Plaintiff received from Defendant, Plaintiff

earned less than $7.25 per hour in at least one workweek within the applicable statute

of limitations.



                                            Page 57 of 84
                     Jessie Bascomb, et al. v. Express Courier International, Inc.
                              U.S.D.C. (N.D. Ala.) No. 2:18-cv-64-KOB
                            Second Amended and Substituted Complaint
    Case 4:20-cv-00420 Document 29 Filed on 11/05/18 in TXSD Page 58 of 84



       352.       Upon information and belief, to be confirmed after a reasonable

opportunity for further investigation and discovery, Plaintiff Willie Mitchell worked more

than forty hours in at least one workweek within the applicable statute of limitations.

Also, upon information and belief, to be confirmed after a reasonable opportunity for

further investigation and discovery, after deducting the product of the IRS Mileage Rate

and the miles Plaintiff drove from the pay that Plaintiff received from Defendant, Plaintiff

earned less than $7.25 per hour in at least one workweek within the applicable statute

of limitations.

       353.       Upon information and belief, to be confirmed after a reasonable

opportunity for further investigation and discovery, Plaintiff Sao Montgomery worked

more than forty hours in at least one workweek within the applicable statute of

limitations.      Also, upon information and belief, to be confirmed after a reasonable

opportunity for further investigation and discovery, after deducting the product of the

IRS Mileage Rate and the miles Plaintiff drove from the pay that Plaintiff received from

Defendant, Plaintiff earned less than $7.25 per hour in at least one workweek within the

applicable statute of limitations.

       354.       Upon information and belief, to be confirmed after a reasonable

opportunity for further investigation and discovery, Plaintiff Ricky Moody worked more

than forty hours in at least one workweek within the applicable statute of limitations.

Also, upon information and belief, to be confirmed after a reasonable opportunity for

further investigation and discovery, after deducting the product of the IRS Mileage Rate

and the miles Plaintiff drove from the pay that Plaintiff received from Defendant, Plaintiff



                                            Page 58 of 84
                     Jessie Bascomb, et al. v. Express Courier International, Inc.
                              U.S.D.C. (N.D. Ala.) No. 2:18-cv-64-KOB
                            Second Amended and Substituted Complaint
    Case 4:20-cv-00420 Document 29 Filed on 11/05/18 in TXSD Page 59 of 84



earned less than $7.25 per hour in at least one workweek within the applicable statute

of limitations.

       355.       Upon information and belief, to be confirmed after a reasonable

opportunity for further investigation and discovery, Plaintiff Alesia Moody worked more

than forty hours in at least one workweek within the applicable statute of limitations.

Also, upon information and belief, to be confirmed after a reasonable opportunity for

further investigation and discovery, after deducting the product of the IRS Mileage Rate

and the miles Plaintiff drove from the pay that Plaintiff received from Defendant, Plaintiff

earned less than $7.25 per hour in at least one workweek within the applicable statute

of limitations.

       356.       Upon information and belief, to be confirmed after a reasonable

opportunity for further investigation and discovery, Plaintiff Terinna Moon worked more

than forty hours in at least one workweek within the applicable statute of limitations.

Also, upon information and belief, to be confirmed after a reasonable opportunity for

further investigation and discovery, after deducting the product of the IRS Mileage Rate

and the miles Plaintiff drove from the pay that Plaintiff received from Defendant, Plaintiff

earned less than $7.25 per hour in at least one workweek within the applicable statute

of limitations.

       357.       Upon information and belief, to be confirmed after a reasonable

opportunity for further investigation and discovery, Plaintiff Edward Moon, Jr., worked

more than forty hours in at least one workweek within the applicable statute of

limitations.      Also, upon information and belief, to be confirmed after a reasonable

opportunity for further investigation and discovery, after deducting the product of the

                                            Page 59 of 84
                     Jessie Bascomb, et al. v. Express Courier International, Inc.
                              U.S.D.C. (N.D. Ala.) No. 2:18-cv-64-KOB
                            Second Amended and Substituted Complaint
    Case 4:20-cv-00420 Document 29 Filed on 11/05/18 in TXSD Page 60 of 84



IRS Mileage Rate and the miles Plaintiff drove from the pay that Plaintiff received from

Defendant, Plaintiff earned less than $7.25 per hour in at least one workweek within the

applicable statute of limitations.

       358.    Upon information and belief, to be confirmed after a reasonable

opportunity for further investigation and discovery, Plaintiff Charles D. Moore worked

more than forty hours in at least one workweek within the applicable statute of

limitations.   Also, upon information and belief, to be confirmed after a reasonable

opportunity for further investigation and discovery, after deducting the product of the

IRS Mileage Rate and the miles Plaintiff drove from the pay that Plaintiff received from

Defendant, Plaintiff earned less than $7.25 per hour in at least one workweek within the

applicable statute of limitations.

       359.    Upon information and belief, to be confirmed after a reasonable

opportunity for further investigation and discovery, Plaintiff Charles F. Moore worked

more than forty hours in at least one workweek within the applicable statute of

limitations.   Also, upon information and belief, to be confirmed after a reasonable

opportunity for further investigation and discovery, after deducting the product of the

IRS Mileage Rate and the miles Plaintiff drove from the pay that Plaintiff received from

Defendant, Plaintiff earned less than $7.25 per hour in at least one workweek within the

applicable statute of limitations.

       360.    Upon information and belief, to be confirmed after a reasonable

opportunity for further investigation and discovery, Plaintiff Joy Mora worked more than

forty hours in at least one workweek within the applicable statute of limitations. Also,

upon information and belief, to be confirmed after a reasonable opportunity for further

                                         Page 60 of 84
                  Jessie Bascomb, et al. v. Express Courier International, Inc.
                           U.S.D.C. (N.D. Ala.) No. 2:18-cv-64-KOB
                         Second Amended and Substituted Complaint
    Case 4:20-cv-00420 Document 29 Filed on 11/05/18 in TXSD Page 61 of 84



investigation and discovery, after deducting the product of the IRS Mileage Rate and the

miles Plaintiff drove from the pay that Plaintiff received from Defendant, Plaintiff earned

less than $7.25 per hour in at least one workweek within the applicable statute of

limitations.

       361.    Upon information and belief, to be confirmed after a reasonable

opportunity for further investigation and discovery, after deducting the product of the

IRS Mileage Rate and the miles Plaintiff Dushaun Morrow drove from the pay that

Plaintiff received from Defendant, Plaintiff earned less than $7.25 per hour in at least

one workweek within the applicable statute of limitations.

       362.    Upon information and belief, to be confirmed after a reasonable

opportunity for further investigation and discovery, Plaintiff Geoffery Moss, Jr. worked

more than forty hours in at least one workweek within the applicable statute of

limitations.   Also, upon information and belief, to be confirmed after a reasonable

opportunity for further investigation and discovery, after deducting the product of the

IRS Mileage Rate and the miles Plaintiff drove from the pay that Plaintiff received from

Defendant, Plaintiff earned less than $7.25 per hour in at least one workweek within the

applicable statute of limitations.

       363.    Upon information and belief, to be confirmed after a reasonable

opportunity for further investigation and discovery, Plaintiff Charles Nesbitt worked more

than forty hours in at least one workweek within the applicable statute of limitations.

       364.    Upon information and belief, to be confirmed after a reasonable

opportunity for further investigation and discovery, Plaintiff William Ngige worked more

than forty hours in at least one workweek within the applicable statute of limitations.

                                         Page 61 of 84
                  Jessie Bascomb, et al. v. Express Courier International, Inc.
                           U.S.D.C. (N.D. Ala.) No. 2:18-cv-64-KOB
                         Second Amended and Substituted Complaint
    Case 4:20-cv-00420 Document 29 Filed on 11/05/18 in TXSD Page 62 of 84



Also, upon information and belief, to be confirmed after a reasonable opportunity for

further investigation and discovery, after deducting the product of the IRS Mileage Rate

and the miles Plaintiff drove from the pay that Plaintiff received from Defendant, Plaintiff

earned less than $7.25 per hour in at least one workweek within the applicable statute

of limitations.

       365.       Upon information and belief, to be confirmed after a reasonable

opportunity for further investigation and discovery, Plaintiff Bobby Norman worked more

than forty hours in at least one workweek within the applicable statute of limitations.

Also, upon information and belief, to be confirmed after a reasonable opportunity for

further investigation and discovery, after deducting the product of the IRS Mileage Rate

and the miles Plaintiff drove from the pay that Plaintiff received from Defendant, Plaintiff

earned less than $7.25 per hour in at least one workweek within the applicable statute

of limitations.

       366.       Upon information and belief, to be confirmed after a reasonable

opportunity for further investigation and discovery, Plaintiff Jackie Ogden worked more

than forty hours in at least one workweek within the applicable statute of limitations.

Also, upon information and belief, to be confirmed after a reasonable opportunity for

further investigation and discovery, after deducting the product of the IRS Mileage Rate

and the miles Plaintiff drove from the pay that Plaintiff received from Defendant, Plaintiff

earned less than $7.25 per hour in at least one workweek within the applicable statute

of limitations.

       367.       Upon information and belief, to be confirmed after a reasonable

opportunity for further investigation and discovery, Plaintiff Keith Page worked more

                                            Page 62 of 84
                     Jessie Bascomb, et al. v. Express Courier International, Inc.
                              U.S.D.C. (N.D. Ala.) No. 2:18-cv-64-KOB
                            Second Amended and Substituted Complaint
    Case 4:20-cv-00420 Document 29 Filed on 11/05/18 in TXSD Page 63 of 84



than forty hours in at least one workweek within the applicable statute of limitations.

Also, upon information and belief, to be confirmed after a reasonable opportunity for

further investigation and discovery, after deducting the product of the IRS Mileage Rate

and the miles Plaintiff drove from the pay that Plaintiff received from Defendant, Plaintiff

earned less than $7.25 per hour in at least one workweek within the applicable statute

of limitations.

       368.       Upon information and belief, to be confirmed after a reasonable

opportunity for further investigation and discovery, Plaintiff Yevette Parker worked more

than forty hours in at least one workweek within the applicable statute of limitations.

Also, upon information and belief, to be confirmed after a reasonable opportunity for

further investigation and discovery, after deducting the product of the IRS Mileage Rate

and the miles Plaintiff drove from the pay that Plaintiff received from Defendant, Plaintiff

earned less than $7.25 per hour in at least one workweek within the applicable statute

of limitations.

       369.       Upon information and belief, to be confirmed after a reasonable

opportunity for further investigation and discovery, Plaintiff Chris Paschal worked more

than forty hours in at least one workweek within the applicable statute of limitations.

       370.       Upon information and belief, to be confirmed after a reasonable

opportunity for further investigation and discovery, Plaintiff Omar Patino worked more

than forty hours in at least one workweek within the applicable statute of limitations.

Also, upon information and belief, to be confirmed after a reasonable opportunity for

further investigation and discovery, after deducting the product of the IRS Mileage Rate

and the miles Plaintiff drove from the pay that Plaintiff received from Defendant, Plaintiff

                                            Page 63 of 84
                     Jessie Bascomb, et al. v. Express Courier International, Inc.
                              U.S.D.C. (N.D. Ala.) No. 2:18-cv-64-KOB
                            Second Amended and Substituted Complaint
    Case 4:20-cv-00420 Document 29 Filed on 11/05/18 in TXSD Page 64 of 84



earned less than $7.25 per hour in at least one workweek within the applicable statute

of limitations.

       371.       Upon information and belief, to be confirmed after a reasonable

opportunity for further investigation and discovery, Plaintiff Marquez Pittman worked

more than forty hours in at least one workweek within the applicable statute of

limitations.      Also, upon information and belief, to be confirmed after a reasonable

opportunity for further investigation and discovery, after deducting the product of the

IRS Mileage Rate and the miles Plaintiff drove from the pay that Plaintiff received from

Defendant, Plaintiff earned less than $7.25 per hour in at least one workweek within the

applicable statute of limitations.

       372.       Upon information and belief, to be confirmed after a reasonable

opportunity for further investigation and discovery, after deducting the product of the

IRS Mileage Rate and the miles Plaintiff Jesse Pollard drove from the pay that Plaintiff

received from Defendant, Plaintiff earned less than $7.25 per hour in at least one

workweek within the applicable statute of limitations.

       373.       Upon information and belief, to be confirmed after a reasonable

opportunity for further investigation and discovery, Plaintiff Matthew Pope worked more

than forty hours in at least one workweek within the applicable statute of limitations.

Also, upon information and belief, to be confirmed after a reasonable opportunity for

further investigation and discovery, after deducting the product of the IRS Mileage Rate

and the miles Plaintiff drove from the pay that Plaintiff received from Defendant, Plaintiff

earned less than $7.25 per hour in at least one workweek within the applicable statute

of limitations.

                                            Page 64 of 84
                     Jessie Bascomb, et al. v. Express Courier International, Inc.
                              U.S.D.C. (N.D. Ala.) No. 2:18-cv-64-KOB
                            Second Amended and Substituted Complaint
    Case 4:20-cv-00420 Document 29 Filed on 11/05/18 in TXSD Page 65 of 84



       374.       Upon information and belief, to be confirmed after a reasonable

opportunity for further investigation and discovery, Plaintiff James Pope worked more

than forty hours in at least one workweek within the applicable statute of limitations.

Also, upon information and belief, to be confirmed after a reasonable opportunity for

further investigation and discovery, after deducting the product of the IRS Mileage Rate

and the miles Plaintiff drove from the pay that Plaintiff received from Defendant, Plaintiff

earned less than $7.25 per hour in at least one workweek within the applicable statute

of limitations.

       375.       Upon information and belief, to be confirmed after a reasonable

opportunity for further investigation and discovery, Plaintiff Alan Pruitt worked more than

forty hours in at least one workweek within the applicable statute of limitations. Also,

upon information and belief, to be confirmed after a reasonable opportunity for further

investigation and discovery, after deducting the product of the IRS Mileage Rate and the

miles Plaintiff drove from the pay that Plaintiff received from Defendant, Plaintiff earned

less than $7.25 per hour in at least one workweek within the applicable statute of

limitations.

       376.       Upon information and belief, to be confirmed after a reasonable

opportunity for further investigation and discovery, after deducting the product of the

IRS Mileage Rate and the miles Plaintiff Andrew Pruitt drove from the pay that Plaintiff

received from Defendant, Plaintiff earned less than $7.25 per hour in at least one

workweek within the applicable statute of limitations.

       377.       Upon information and belief, to be confirmed after a reasonable

opportunity for further investigation and discovery, Plaintiff William Pugh worked more

                                            Page 65 of 84
                     Jessie Bascomb, et al. v. Express Courier International, Inc.
                              U.S.D.C. (N.D. Ala.) No. 2:18-cv-64-KOB
                            Second Amended and Substituted Complaint
    Case 4:20-cv-00420 Document 29 Filed on 11/05/18 in TXSD Page 66 of 84



than forty hours in at least one workweek within the applicable statute of limitations.

Also, upon information and belief, to be confirmed after a reasonable opportunity for

further investigation and discovery, after deducting the product of the IRS Mileage Rate

and the miles Plaintiff drove from the pay that Plaintiff received from Defendant, Plaintiff

earned less than $7.25 per hour in at least one workweek within the applicable statute

of limitations.

       378.       Upon information and belief, to be confirmed after a reasonable

opportunity for further investigation and discovery, Plaintiff Theodore Quarrels worked

more than forty hours in at least one workweek within the applicable statute of

limitations.      Also, upon information and belief, to be confirmed after a reasonable

opportunity for further investigation and discovery, after deducting the product of the

IRS Mileage Rate and the miles Plaintiff drove from the pay that Plaintiff received from

Defendant, Plaintiff earned less than $7.25 per hour in at least one workweek within the

applicable statute of limitations.

       379.       Upon information and belief, to be confirmed after a reasonable

opportunity for further investigation and discovery, Plaintiff Martha Rader worked more

than forty hours in at least one workweek within the applicable statute of limitations.

Also, upon information and belief, to be confirmed after a reasonable opportunity for

further investigation and discovery, after deducting the product of the IRS Mileage Rate

and the miles Plaintiff drove from the pay that Plaintiff received from Defendant, Plaintiff

earned less than $7.25 per hour in at least one workweek within the applicable statute

of limitations.



                                            Page 66 of 84
                     Jessie Bascomb, et al. v. Express Courier International, Inc.
                              U.S.D.C. (N.D. Ala.) No. 2:18-cv-64-KOB
                            Second Amended and Substituted Complaint
    Case 4:20-cv-00420 Document 29 Filed on 11/05/18 in TXSD Page 67 of 84



       380.       Upon information and belief, to be confirmed after a reasonable

opportunity for further investigation and discovery, Plaintiff Misty Reeves worked more

than forty hours in at least one workweek within the applicable statute of limitations.

Also, upon information and belief, to be confirmed after a reasonable opportunity for

further investigation and discovery, after deducting the product of the IRS Mileage Rate

and the miles Plaintiff drove from the pay that Plaintiff received from Defendant, Plaintiff

earned less than $7.25 per hour in at least one workweek within the applicable statute

of limitations.

       381.       Upon information and belief, to be confirmed after a reasonable

opportunity for further investigation and discovery, Plaintiff Daniel Reeves worked more

than forty hours in at least one workweek within the applicable statute of limitations.

Also, upon information and belief, to be confirmed after a reasonable opportunity for

further investigation and discovery, after deducting the product of the IRS Mileage Rate

and the miles Plaintiff drove from the pay that Plaintiff received from Defendant, Plaintiff

earned less than $7.25 per hour in at least one workweek within the applicable statute

of limitations.

       382.       Upon information and belief, to be confirmed after a reasonable

opportunity for further investigation and discovery, Plaintiff Rodney Reynolds worked

more than forty hours in at least one workweek within the applicable statute of

limitations.      Also, upon information and belief, to be confirmed after a reasonable

opportunity for further investigation and discovery, after deducting the product of the

IRS Mileage Rate and the miles Plaintiff drove from the pay that Plaintiff received from



                                            Page 67 of 84
                     Jessie Bascomb, et al. v. Express Courier International, Inc.
                              U.S.D.C. (N.D. Ala.) No. 2:18-cv-64-KOB
                            Second Amended and Substituted Complaint
    Case 4:20-cv-00420 Document 29 Filed on 11/05/18 in TXSD Page 68 of 84



Defendant, Plaintiff earned less than $7.25 per hour in at least one workweek within the

applicable statute of limitations.

       383.    Upon information and belief, to be confirmed after a reasonable

opportunity for further investigation and discovery, after deducting the product of the

IRS Mileage Rate and the miles Plaintiff Edward Riley, Jr. drove from the pay that

Plaintiff received from Defendant, Plaintiff earned less than $7.25 per hour in at least

one workweek within the applicable statute of limitations.

       384.    Upon information and belief, to be confirmed after a reasonable

opportunity for further investigation and discovery, after deducting the product of the

IRS Mileage Rate and the miles Plaintiff Joshua Rodriguez drove from the pay that

Plaintiff received from Defendant, Plaintiff earned less than $7.25 per hour in at least

one workweek within the applicable statute of limitations.

       385.    Upon information and belief, to be confirmed after a reasonable

opportunity for further investigation and discovery, after deducting the product of the

IRS Mileage Rate and the miles Plaintiff Katrina Sanders drove from the pay that

Plaintiff received from Defendant, Plaintiff earned less than $7.25 per hour in at least

one workweek within the applicable statute of limitations.

       386.    Upon information and belief, to be confirmed after a reasonable

opportunity for further investigation and discovery, Plaintiff Rosetta Sankey worked

more than forty hours in at least one workweek within the applicable statute of

limitations.   Also, upon information and belief, to be confirmed after a reasonable

opportunity for further investigation and discovery, after deducting the product of the

IRS Mileage Rate and the miles Plaintiff drove from the pay that Plaintiff received from

                                         Page 68 of 84
                  Jessie Bascomb, et al. v. Express Courier International, Inc.
                           U.S.D.C. (N.D. Ala.) No. 2:18-cv-64-KOB
                         Second Amended and Substituted Complaint
    Case 4:20-cv-00420 Document 29 Filed on 11/05/18 in TXSD Page 69 of 84



Defendant, Plaintiff earned less than $7.25 per hour in at least one workweek within the

applicable statute of limitations.

       387.       Upon information and belief, to be confirmed after a reasonable

opportunity for further investigation and discovery, Plaintiff Aaron Saxton worked more

than forty hours in at least one workweek within the applicable statute of limitations.

Also, upon information and belief, to be confirmed after a reasonable opportunity for

further investigation and discovery, after deducting the product of the IRS Mileage Rate

and the miles Plaintiff drove from the pay that Plaintiff received from Defendant, Plaintiff

earned less than $7.25 per hour in at least one workweek within the applicable statute

of limitations.

       388.       Upon information and belief, to be confirmed after a reasonable

opportunity for further investigation and discovery, after deducting the product of the

IRS Mileage Rate and the miles Plaintiff Marcus Shepherd drove from the pay that

Plaintiff received from Defendant, Plaintiff earned less than $7.25 per hour in at least

one workweek within the applicable statute of limitations.

       389.       Upon information and belief, to be confirmed after a reasonable

opportunity for further investigation and discovery, after deducting the product of the

IRS Mileage Rate and the miles Plaintiff Robert Sholund drove from the pay that Plaintiff

received from Defendant, Plaintiff earned less than $7.25 per hour in at least one

workweek within the applicable statute of limitations.

       390.       Upon information and belief, to be confirmed after a reasonable

opportunity for further investigation and discovery, Plaintiff Debra Singleton worked

more than forty hours in at least one workweek within the applicable statute of

                                            Page 69 of 84
                     Jessie Bascomb, et al. v. Express Courier International, Inc.
                              U.S.D.C. (N.D. Ala.) No. 2:18-cv-64-KOB
                            Second Amended and Substituted Complaint
    Case 4:20-cv-00420 Document 29 Filed on 11/05/18 in TXSD Page 70 of 84



limitations.      Also, upon information and belief, to be confirmed after a reasonable

opportunity for further investigation and discovery, after deducting the product of the

IRS Mileage Rate and the miles Plaintiff drove from the pay that Plaintiff received from

Defendant, Plaintiff earned less than $7.25 per hour in at least one workweek within the

applicable statute of limitations.

       391.       Upon information and belief, to be confirmed after a reasonable

opportunity for further investigation and discovery, Plaintiff Charles Sneed worked more

than forty hours in at least one workweek within the applicable statute of limitations.

Also, upon information and belief, to be confirmed after a reasonable opportunity for

further investigation and discovery, after deducting the product of the IRS Mileage Rate

and the miles Plaintiff drove from the pay that Plaintiff received from Defendant, Plaintiff

earned less than $7.25 per hour in at least one workweek within the applicable statute

of limitations.

       392.       Upon information and belief, to be confirmed after a reasonable

opportunity for further investigation and discovery, Plaintiff Jaime Stegall worked more

than forty hours in at least one workweek within the applicable statute of limitations.

Also, upon information and belief, to be confirmed after a reasonable opportunity for

further investigation and discovery, after deducting the product of the IRS Mileage Rate

and the miles Plaintiff drove from the pay that Plaintiff received from Defendant, Plaintiff

earned less than $7.25 per hour in at least one workweek within the applicable statute

of limitations.

       393.       Upon information and belief, to be confirmed after a reasonable

opportunity for further investigation and discovery, after deducting the product of the

                                            Page 70 of 84
                     Jessie Bascomb, et al. v. Express Courier International, Inc.
                              U.S.D.C. (N.D. Ala.) No. 2:18-cv-64-KOB
                            Second Amended and Substituted Complaint
    Case 4:20-cv-00420 Document 29 Filed on 11/05/18 in TXSD Page 71 of 84



IRS Mileage Rate and the miles Plaintiff Tiffany Sturdivants drove from the pay that

Plaintiff received from Defendant, Plaintiff earned less than $7.25 per hour in at least

one workweek within the applicable statute of limitations.

       394.       Upon information and belief, to be confirmed after a reasonable

opportunity for further investigation and discovery, Plaintiff Santwan Swain worked more

than forty hours in at least one workweek within the applicable statute of limitations.

Also, upon information and belief, to be confirmed after a reasonable opportunity for

further investigation and discovery, after deducting the product of the IRS Mileage Rate

and the miles Plaintiff drove from the pay that Plaintiff received from Defendant, Plaintiff

earned less than $7.25 per hour in at least one workweek within the applicable statute

of limitations.

       395.       Upon information and belief, to be confirmed after a reasonable

opportunity for further investigation and discovery, Plaintiff Eugene Taylor worked more

than forty hours in at least one workweek within the applicable statute of limitations.

Also, upon information and belief, to be confirmed after a reasonable opportunity for

further investigation and discovery, after deducting the product of the IRS Mileage Rate

and the miles Plaintiff drove from the pay that Plaintiff received from Defendant, Plaintiff

earned less than $7.25 per hour in at least one workweek within the applicable statute

of limitations.

       396.       Upon information and belief, to be confirmed after a reasonable

opportunity for further investigation and discovery, Plaintiff Joyce Thacker worked more

than forty hours in at least one workweek within the applicable statute of limitations.

Also, upon information and belief, to be confirmed after a reasonable opportunity for

                                            Page 71 of 84
                     Jessie Bascomb, et al. v. Express Courier International, Inc.
                              U.S.D.C. (N.D. Ala.) No. 2:18-cv-64-KOB
                            Second Amended and Substituted Complaint
    Case 4:20-cv-00420 Document 29 Filed on 11/05/18 in TXSD Page 72 of 84



further investigation and discovery, after deducting the product of the IRS Mileage Rate

and the miles Plaintiff drove from the pay that Plaintiff received from Defendant, Plaintiff

earned less than $7.25 per hour in at least one workweek within the applicable statute

of limitations.

       397.       Upon information and belief, to be confirmed after a reasonable

opportunity for further investigation and discovery, Plaintiff John Thomas worked more

than forty hours in at least one workweek within the applicable statute of limitations.

Also, upon information and belief, to be confirmed after a reasonable opportunity for

further investigation and discovery, after deducting the product of the IRS Mileage Rate

and the miles Plaintiff drove from the pay that Plaintiff received from Defendant, Plaintiff

earned less than $7.25 per hour in at least one workweek within the applicable statute

of limitations.

       398.       Upon information and belief, to be confirmed after a reasonable

opportunity for further investigation and discovery, Plaintiff Bryan Thompson worked

more than forty hours in at least one workweek within the applicable statute of

limitations.      Also, upon information and belief, to be confirmed after a reasonable

opportunity for further investigation and discovery, after deducting the product of the

IRS Mileage Rate and the miles Plaintiff drove from the pay that Plaintiff received from

Defendant, Plaintiff earned less than $7.25 per hour in at least one workweek within the

applicable statute of limitations.

       399.       Upon information and belief, to be confirmed after a reasonable

opportunity for further investigation and discovery, Plaintiff Benjamin Thorne worked



                                            Page 72 of 84
                     Jessie Bascomb, et al. v. Express Courier International, Inc.
                              U.S.D.C. (N.D. Ala.) No. 2:18-cv-64-KOB
                            Second Amended and Substituted Complaint
    Case 4:20-cv-00420 Document 29 Filed on 11/05/18 in TXSD Page 73 of 84



more than forty hours in at least one workweek within the applicable statute of

limitations.

       400.       Upon information and belief, to be confirmed after a reasonable

opportunity for further investigation and discovery, after deducting the product of the

IRS Mileage Rate and the miles Plaintiff Shirley Tingle drove from the pay that Plaintiff

received from Defendant, Plaintiff earned less than $7.25 per hour in at least one

workweek within the applicable statute of limitations.

       401.       Upon information and belief, to be confirmed after a reasonable

opportunity for further investigation and discovery, Plaintiff Jacqueline Tolbert worked

more than forty hours in at least one workweek within the applicable statute of

limitations.      Also, upon information and belief, to be confirmed after a reasonable

opportunity for further investigation and discovery, after deducting the product of the

IRS Mileage Rate and the miles Plaintiff drove from the pay that Plaintiff received from

Defendant, Plaintiff earned less than $7.25 per hour in at least one workweek within the

applicable statute of limitations.

       402.       Upon information and belief, to be confirmed after a reasonable

opportunity for further investigation and discovery, Plaintiff Patricia Tomei worked more

than forty hours in at least one workweek within the applicable statute of limitations.

Also, upon information and belief, to be confirmed after a reasonable opportunity for

further investigation and discovery, after deducting the product of the IRS Mileage Rate

and the miles Plaintiff drove from the pay that Plaintiff received from Defendant, Plaintiff

earned less than $7.25 per hour in at least one workweek within the applicable statute

of limitations.

                                            Page 73 of 84
                     Jessie Bascomb, et al. v. Express Courier International, Inc.
                              U.S.D.C. (N.D. Ala.) No. 2:18-cv-64-KOB
                            Second Amended and Substituted Complaint
    Case 4:20-cv-00420 Document 29 Filed on 11/05/18 in TXSD Page 74 of 84



       403.    Upon information and belief, to be confirmed after a reasonable

opportunity for further investigation and discovery, Plaintiff Marcus Treadwell worked

more than forty hours in at least one workweek within the applicable statute of

limitations.   Also, upon information and belief, to be confirmed after a reasonable

opportunity for further investigation and discovery, after deducting the product of the

IRS Mileage Rate and the miles Plaintiff drove from the pay that Plaintiff received from

Defendant, Plaintiff earned less than $7.25 per hour in at least one workweek within the

applicable statute of limitations.

       404.    Upon information and belief, to be confirmed after a reasonable

opportunity for further investigation and discovery, Plaintiff Tanya Treadwell worked

more than forty hours in at least one workweek within the applicable statute of

limitations.   Also, upon information and belief, to be confirmed after a reasonable

opportunity for further investigation and discovery, after deducting the product of the

IRS Mileage Rate and the miles Plaintiff drove from the pay that Plaintiff received from

Defendant, Plaintiff earned less than $7.25 per hour in at least one workweek within the

applicable statute of limitations.

       405.    Upon information and belief, to be confirmed after a reasonable

opportunity for further investigation and discovery, Plaintiff Jawaun Tucker worked more

than forty hours in at least one workweek within the applicable statute of limitations.

Also, upon information and belief, to be confirmed after a reasonable opportunity for

further investigation and discovery, after deducting the product of the IRS Mileage Rate

and the miles Plaintiff drove from the pay that Plaintiff received from Defendant, Plaintiff



                                         Page 74 of 84
                  Jessie Bascomb, et al. v. Express Courier International, Inc.
                           U.S.D.C. (N.D. Ala.) No. 2:18-cv-64-KOB
                         Second Amended and Substituted Complaint
    Case 4:20-cv-00420 Document 29 Filed on 11/05/18 in TXSD Page 75 of 84



earned less than $7.25 per hour in at least one workweek within the applicable statute

of limitations.

       406.       Upon information and belief, to be confirmed after a reasonable

opportunity for further investigation and discovery, after deducting the product of the

IRS Mileage Rate and the miles Plaintiff Chris Turner drove from the pay that Plaintiff

received from Defendant, Plaintiff earned less than $7.25 per hour in at least one

workweek within the applicable statute of limitations.

       407.       Upon information and belief, to be confirmed after a reasonable

opportunity for further investigation and discovery, after deducting the product of the

IRS Mileage Rate and the miles Plaintiff Rodney Van Alstin drove from the pay that

Plaintiff received from Defendant, Plaintiff earned less than $7.25 per hour in at least

one workweek within the applicable statute of limitations.

       408.       Upon information and belief, to be confirmed after a reasonable

opportunity for further investigation and discovery, Plaintiff Jarvis Watkins worked more

than forty hours in at least one workweek within the applicable statute of limitations.

       409.       Upon information and belief, to be confirmed after a reasonable

opportunity for further investigation and discovery, Plaintiff Brian Weeks worked more

than forty hours in at least one workweek within the applicable statute of limitations.

Also, upon information and belief, to be confirmed after a reasonable opportunity for

further investigation and discovery, after deducting the product of the IRS Mileage Rate

and the miles Plaintiff drove from the pay that Plaintiff received from Defendant, Plaintiff

earned less than $7.25 per hour in at least one workweek within the applicable statute

of limitations.

                                            Page 75 of 84
                     Jessie Bascomb, et al. v. Express Courier International, Inc.
                              U.S.D.C. (N.D. Ala.) No. 2:18-cv-64-KOB
                            Second Amended and Substituted Complaint
    Case 4:20-cv-00420 Document 29 Filed on 11/05/18 in TXSD Page 76 of 84



       410.       Upon information and belief, to be confirmed after a reasonable

opportunity for further investigation and discovery, Plaintiff Tiffany White worked more

than forty hours in at least one workweek within the applicable statute of limitations.

Also, upon information and belief, to be confirmed after a reasonable opportunity for

further investigation and discovery, after deducting the product of the IRS Mileage Rate

and the miles Plaintiff drove from the pay that Plaintiff received from Defendant, Plaintiff

earned less than $7.25 per hour in at least one workweek within the applicable statute

of limitations.

       411.       Upon information and belief, to be confirmed after a reasonable

opportunity for further investigation and discovery, after deducting the product of the

IRS Mileage Rate and the miles Plaintiff Thomas White drove from the pay that Plaintiff

received from Defendant, Plaintiff earned less than $7.25 per hour in at least one

workweek within the applicable statute of limitations.

       412.       Upon information and belief, to be confirmed after a reasonable

opportunity for further investigation and discovery, Plaintiff Alonzo Williams worked

more than forty hours in at least one workweek within the applicable statute of

limitations.      Also, upon information and belief, to be confirmed after a reasonable

opportunity for further investigation and discovery, after deducting the product of the

IRS Mileage Rate and the miles Plaintiff drove from the pay that Plaintiff received from

Defendant, Plaintiff earned less than $7.25 per hour in at least one workweek within the

applicable statute of limitations.

       413.       Upon information and belief, to be confirmed after a reasonable

opportunity for further investigation and discovery, Plaintiff Felecia Williams worked

                                            Page 76 of 84
                     Jessie Bascomb, et al. v. Express Courier International, Inc.
                              U.S.D.C. (N.D. Ala.) No. 2:18-cv-64-KOB
                            Second Amended and Substituted Complaint
    Case 4:20-cv-00420 Document 29 Filed on 11/05/18 in TXSD Page 77 of 84



more than forty hours in at least one workweek within the applicable statute of

limitations.      Also, upon information and belief, to be confirmed after a reasonable

opportunity for further investigation and discovery, after deducting the product of the

IRS Mileage Rate and the miles Plaintiff drove from the pay that Plaintiff received from

Defendant, Plaintiff earned less than $7.25 per hour in at least one workweek within the

applicable statute of limitations.

       414.       Upon information and belief, to be confirmed after a reasonable

opportunity for further investigation and discovery, Plaintiff Melvin Williams worked more

than forty hours in at least one workweek within the applicable statute of limitations.

Also, upon information and belief, to be confirmed after a reasonable opportunity for

further investigation and discovery, after deducting the product of the IRS Mileage Rate

and the miles Plaintiff drove from the pay that Plaintiff received from Defendant, Plaintiff

earned less than $7.25 per hour in at least one workweek within the applicable statute

of limitations.

       415.       Upon information and belief, to be confirmed after a reasonable

opportunity for further investigation and discovery, Plaintiff Sharlene Williams worked

more than forty hours in at least one workweek within the applicable statute of

limitations.      Also, upon information and belief, to be confirmed after a reasonable

opportunity for further investigation and discovery, after deducting the product of the

IRS Mileage Rate and the miles Plaintiff drove from the pay that Plaintiff received from

Defendant, Plaintiff earned less than $7.25 per hour in at least one workweek within the

applicable statute of limitations.



                                            Page 77 of 84
                     Jessie Bascomb, et al. v. Express Courier International, Inc.
                              U.S.D.C. (N.D. Ala.) No. 2:18-cv-64-KOB
                            Second Amended and Substituted Complaint
    Case 4:20-cv-00420 Document 29 Filed on 11/05/18 in TXSD Page 78 of 84



       416.       Upon information and belief, to be confirmed after a reasonable

opportunity for further investigation and discovery, Plaintiff Charles Wright worked more

than forty hours in at least one workweek within the applicable statute of limitations.

Also, upon information and belief, to be confirmed after a reasonable opportunity for

further investigation and discovery, after deducting the product of the IRS Mileage Rate

and the miles Plaintiff drove from the pay that Plaintiff received from Defendant, Plaintiff

earned less than $7.25 per hour in at least one workweek within the applicable statute

of limitations.

       417.       Upon information and belief, to be confirmed after a reasonable

opportunity for further investigation and discovery, Plaintiff Kimberly Yarbrough worked

more than forty hours in at least one workweek within the applicable statute of

limitations.      Also, upon information and belief, to be confirmed after a reasonable

opportunity for further investigation and discovery, after deducting the product of the

IRS Mileage Rate and the miles Plaintiff drove from the pay that Plaintiff received from

Defendant, Plaintiff earned less than $7.25 per hour in at least one workweek within the

applicable statute of limitations.

       418.       Upon information and belief, to be confirmed after a reasonable

opportunity for further investigation and discovery, after deducting the product of the

IRS Mileage Rate and the miles Plaintiff Torrey Young drove from the pay that Plaintiff

received from Defendant, Plaintiff earned less than $7.25 per hour in at least one

workweek within the applicable statute of limitations.

       419.       Upon information and belief, to be confirmed after a reasonable

opportunity for further investigation and discovery, Plaintiff Veronica Campbell worked

                                            Page 78 of 84
                     Jessie Bascomb, et al. v. Express Courier International, Inc.
                              U.S.D.C. (N.D. Ala.) No. 2:18-cv-64-KOB
                            Second Amended and Substituted Complaint
    Case 4:20-cv-00420 Document 29 Filed on 11/05/18 in TXSD Page 79 of 84



more than forty hours in at least one workweek within the applicable statute of

limitations.      Also, upon information and belief, to be confirmed after a reasonable

opportunity for further investigation and discovery, after deducting the product of the

IRS Mileage Rate and the miles Plaintiff drove from the pay that Plaintiff received from

Defendant, Plaintiff earned less than $7.25 per hour in at least one workweek within the

applicable statute of limitations.

       420.       Upon information and belief, to be confirmed after a reasonable

opportunity for further investigation and discovery, Plaintiff Jamil Pride worked more

than forty hours in at least one workweek within the applicable statute of limitations.

Also, upon information and belief, to be confirmed after a reasonable opportunity for

further investigation and discovery, after deducting the product of the IRS Mileage Rate

and the miles Plaintiff drove from the pay that Plaintiff received from Defendant, Plaintiff

earned less than $7.25 per hour in at least one workweek within the applicable statute

of limitations.

       421.       Upon information and belief, to be confirmed after a reasonable

opportunity for further investigation and discovery, Plaintiff Tony Smith worked more

than forty hours in at least one workweek within the applicable statute of limitations.

Also, upon information and belief, to be confirmed after a reasonable opportunity for

further investigation and discovery, after deducting the product of the IRS Mileage Rate

and the miles Plaintiff drove from the pay that Plaintiff received from Defendant, Plaintiff

earned less than $7.25 per hour in at least one workweek within the applicable statute

of limitations.



                                            Page 79 of 84
                     Jessie Bascomb, et al. v. Express Courier International, Inc.
                              U.S.D.C. (N.D. Ala.) No. 2:18-cv-64-KOB
                            Second Amended and Substituted Complaint
    Case 4:20-cv-00420 Document 29 Filed on 11/05/18 in TXSD Page 80 of 84



       422.       Upon information and belief, to be confirmed after a reasonable

opportunity for further investigation and discovery, Plaintiff Jerryl Todd worked more

than forty hours in at least one workweek within the applicable statute of limitations.

Also, upon information and belief, to be confirmed after a reasonable opportunity for

further investigation and discovery, after deducting the product of the IRS Mileage Rate

and the miles Plaintiff drove from the pay that Plaintiff received from Defendant, Plaintiff

earned less than $7.25 per hour in at least one workweek within the applicable statute

of limitations.

       423.       Upon information and belief, to be confirmed after a reasonable

opportunity for further investigation and discovery, Plaintiff Joseph Walker worked more

than forty hours in at least one workweek within the applicable statute of limitations.

Also, upon information and belief, to be confirmed after a reasonable opportunity for

further investigation and discovery, after deducting the product of the IRS Mileage Rate

and the miles Plaintiff drove from the pay that Plaintiff received from Defendant, Plaintiff

earned less than $7.25 per hour in at least one workweek within the applicable statute

of limitations.

       424.       Upon information and belief, to be confirmed after a reasonable

opportunity for further investigation and discovery, after deducting the product of the

IRS Mileage Rate and the miles Plaintiff Shaun Younger drove from the pay that Plaintiff

received from Defendant, Plaintiff earned less than $7.25 per hour in at least one

workweek within the applicable statute of limitations.




                                            Page 80 of 84
                     Jessie Bascomb, et al. v. Express Courier International, Inc.
                              U.S.D.C. (N.D. Ala.) No. 2:18-cv-64-KOB
                            Second Amended and Substituted Complaint
    Case 4:20-cv-00420 Document 29 Filed on 11/05/18 in TXSD Page 81 of 84



       425.     Defendant knew or should have known that the job duties of Plaintiffs

required Plaintiffs to work hours in excess of forty per week, yet Defendant failed and

refused to compensate Plaintiffs for their work as required by the FLSA.

       426.     At all times relevant hereto, Defendant was aware of the minimum wage

and overtime requirements of the FLSA.

       427.     Defendant purposefully and knowingly classified drivers as “independent

contractors.”

                                 VI.    CAUSE OF ACTION
                          (Individual Claims for FLSA Violations)

       428.     Plaintiffs repeat and re-allege all the preceding paragraphs of this

Complaint as if fully set forth in this section.

       429.     29 U.S.C. §§ 206 and 207 require any enterprise engaged in commerce to

pay all employees a minimum wage for all hours worked up to forty (40) in one week

and to pay one and one-half times regular wages for all hours worked over forty (40)

hours in a week, unless an employee meets certain exemption requirements of 29

U.S.C. § 213 and all accompanying Department of Labor regulations.

       430.     Defendant misclassified all Plaintiffs as independent contractors.

       431.     The costs that Plaintiffs incurred, including, but not limited to, use of their

own vehicles, for the benefit of Defendant, caused some Plaintiffs’ free and clear pay to

fall below minimum wages.

       432.     Defendant also unlawfully refrained from paying Plaintiffs an overtime

premium for hours over forty per week.

       433.     Defendant’s failure to pay each Plaintiff all minimum and overtime wages

owed and failure to reimburse Plaintiff’s work-related vehicle expenses was willful.
                                           Page 81 of 84
                    Jessie Bascomb, et al. v. Express Courier International, Inc.
                             U.S.D.C. (N.D. Ala.) No. 2:18-cv-64-KOB
                           Second Amended and Substituted Complaint
    Case 4:20-cv-00420 Document 29 Filed on 11/05/18 in TXSD Page 82 of 84



       434.   By reason of the unlawful acts alleged herein, Defendant is liable to each

Plaintiff for monetary damages, liquidated damages, and costs, including reasonable

attorneys’ fees, for all violations that occurred within the three (3) years prior to the filing

of this Complaint.

                               VIII.   PRAYER FOR RELIEF

       WHEREFORE, premises considered, Plaintiffs Jessie Bascomb, et al.,

respectfully pray for declaratory relief and damages as follows:

       A.     That each Defendant be summoned to appear and answer herein;

       B.     That each Defendant be required to account to Plaintiffs and the Court for

all of the hours worked by Plaintiffs and all monies paid to them;

       C.     A declaratory judgment that Defendant’s practices alleged herein violate

the FLSA and attendant regulations;

       D.     Judgment for damages for all unpaid minimum wages and overtime

compensation under the FLSA and attendant regulations;

       E.     Judgment for liquidated damages pursuant to the same laws in an amount

equal to all unpaid minimum wages and overtime compensation owed to Plaintiffs

during the applicable statutory period;

       F.     An order directing Defendant to pay Plaintiffs prejudgment interest,

reasonable attorney’s fees and all costs connected with this action;

       G.     A trial by jury; and

       H.     Such other and further relief as this Court may deem just and proper.




                                         Page 82 of 84
                  Jessie Bascomb, et al. v. Express Courier International, Inc.
                           U.S.D.C. (N.D. Ala.) No. 2:18-cv-64-KOB
                         Second Amended and Substituted Complaint
Case 4:20-cv-00420 Document 29 Filed on 11/05/18 in TXSD Page 83 of 84



                                             Respectfully submitted,

                                             JESSIE BASCOMB, ET AL.,
                                             PLAINTIFFS

                                             Daniel Patrick Evans
                                             ASB-3209-R67G
                                             THE EVANS LAW FIRM, P.C.
                                             1736 Oxmoor Road
                                             Birmingham, Alabama 35209
                                             Attorney for the Plaintiffs
                                             Telephone: 205-870-1970
                                             Facsimile: 205-870-7763
                                             Email: dpevans@evanslawpc.com

                                             /s/ Joshua West
                                             Joshua West
                                             Sanford Law Firm, PLLC
                                             One Financial Center
                                             650 South Shackleford, Suite 411
                                             Little Rock, Arkansas 72211
                                             Attorney for the Plaintiffs
                                             Telephone: (501) 221-0088
                                             Facsimile: (888) 787-2040
                                             E mail: west@sanfordlawfirm.com.
                                             (Admitted pro hac vice)




                                  Page 83 of 84
           Jessie Bascomb, et al. v. Express Courier International, Inc.
                    U.S.D.C. (N.D. Ala.) No. 2:18-cv-64-KOB
                  Second Amended and Substituted Complaint
   Case 4:20-cv-00420 Document 29 Filed on 11/05/18 in TXSD Page 84 of 84



                             CERTIFICATE OF SERVICE

      I, Joshua West, do hereby certify that on the date imprinted by the CM/ECF
system, a true and correct copy of the foregoing COMPLAINT was filed via the CM/ECF
system, which will provide notice to the following:

      Brett Adair, Esq.
      badair@carrallison.com
      CARR ALLISON
      100 Vestavia Parkway
      Birmingham, AL 35216
      Telephone: 205-949-2930
      Facsimile: 205-822-2057

      Emily A. Quillen, Esq.
      Admitted Pro Hac Vice
      equillen@scopelitis.com
      SCOPELITIS, GARVIN, LIGHT, HANSON & FEARY, P.C.
      801 Cherry Street, Suite 1075
      Fort Worth, TX 76102-6843
      Telephone: 817-869-1700
      Facsimile: 817-878-9472

      Adam C. Smedstad. Esq.
      Admitted Pro Hac Vice
      asmedstad@scopelitis.com
      SCOPELITIS, GARVIN, LIGHT, HANSON & FEARY, P.C.
      Address: 3214 W. McGraw St., Ste. 301F
      Seattle, WA 98199
      Telephone: 206-288-6192
      Facsimile: 206-299-9375

      Andrew J. Butcher, Esq.
      Admitted Pro Hac Vice
      abutcher@scopelitis.com
      Charles Andrewscavage, Esq.
      candrewscazage@scopelitis.com
      SCOPELITIS, GARVIN, LIGHT, HANSON & FEARY, P.C.
      30 West Monroe Street, Suite 600
      Chicago, IL 60603-2427
      Telephone: 312-255-7200
      Facsimile: 312-422-1224
                                       /s/ Joshua West
                                       Joshua West


                                       Page 84 of 84
                Jessie Bascomb, et al. v. Express Courier International, Inc.
                         U.S.D.C. (N.D. Ala.) No. 2:18-cv-64-KOB
                       Second Amended and Substituted Complaint
